        
EXECUTION VERSION


TRADEMARK LICENSE AGREEMENT
This TRADEMARK LICENSE AGREEMENT (this “Agreement”), dated May 4, 2018 (the
“Effective Date”), is made and entered into by and among AXA SA, a société
anonyme formed under the laws of France (“AXA Group”), AXA Equitable Holdings,
Inc. (“Holdings”), a corporation incorporated under the laws of Delaware, and,
solely with respect to and for purposes of, Section 9.3(a), AXA Financial, Inc.
(“AXA Financial”), a wholly-owned subsidiary of Holdings.
RECITALS
WHEREAS, AXA Group and AXA Financial are parties to the Sub-Licensing Agreement
for AXA Trademarks dated October 29, 2001 (the “Original Sublicense Agreement”),
as thereafter amended by two amendments on November 12, 2003 (“Amendment No. 1”)
and on January 9, 2017 (“Amendment No. 2”) (the two Amendments, with the
Original Sublicense Agreement, collectively, the “Sublicense Agreement”);
WHEREAS,AXA Financial has satisfied in full its payment obligations under the
Sublicense Agreement for all financial years preceding the financial year which
includes the Effective Date;
WHEREAS, the Parties desire to update the Sublicense Agreement and to revise the
terms thereof (other than the methodology for computing consideration) in
contemplation of an initial public offering of the common stock of Holdings (the
“IPO”);
WHEREAS, as of the Effective Date, the Parties therefore desire to terminate the
Sublicense Agreement and enter into this Agreement with the intent that the
methodology for computing the consideration payable under the Sublicense
Agreement be maintained without change with respect to the computation of the
Consideration payable under this Agreement; and
WHEREAS, the Parties further intend that with respect to the financial year
which includes the Effective Date, no consideration shall be payable under the
Sublicense Agreement and the Consideration payable under this Agreement shall be
determined as though this Agreement had been entered into on the first day of
such financial year;
NOW THEREFORE, in consideration of the premises and covenants set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each of the Parties hereby agrees as follows:
ARTICLE I

DEFINITIONS
Section 1.1     Definitions. As used herein, including for purposes of the
Preamble and the Recitals hereof, the following terms have the respective
meanings set forth below:
“AAA” has the meaning set forth in Section 7.1(c).







--------------------------------------------------------------------------------

 


“AB Entities” means AllianceBernstein Corporation, AllianceBernstein Holding,
L.P., AllianceBernstein L.P. and any of their Subsidiaries.
“Affiliates” means, with respect to AXA Group, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, AXA Group
but only during the period that such Control relationship exists. With respect
to Holdings, “Affiliates” has the same meaning as “Subsidiaries.”
“Agreement” has the meaning set forth in the Preamble to this Agreement.
“Amendment No. 1” has the meaning set forth in the Recitals to this Agreement.
“Amendment No. 2” has the meaning set forth in the Recitals to this Agreement.
“Applicable Law” means any domestic or foreign statute, law (including common
law), ordinance, rule, regulation, published regulatory policy or guideline,
order, judgment, injunction, decree, award or writ of any court, tribunal or
other regulatory authority, arbitrator, Governmental Authority, or other person
having jurisdiction, or any consent, exemption, approval or license of any
Governmental Authority that applies in whole or in part to a Party and, with
respect to Holdings, includes the United States Securities Exchange Act of 1934,
as amended, the United States Securities Act of 1933, as amended, the Delaware
General Corporation Law, the rules of the United States Securities and Exchange
Commission, insurance company laws and all related regulations, guidelines and
instructions and the rules of the New York Stock Exchange and any other exchange
or quotation system on which the securities of Holdings or AXA Group are listed
or traded from time to time.
“AXA Change of Control” means such time as the AXA Group, through the IPO or
thereafter, no longer directly or indirectly owns or controls more than fifty
percent (50%) of the voting capital stock of Holdings.
“AXA Group” has the meaning set forth in the Preamble to this Agreement.
“AXA Group Affiliates” means Affiliates of the AXA Group other than Holdings,
the direct and indirect Subsidiaries of Holdings and the AB entities.
“AXA Group Branding Guidelines” means the AXA Group branding guidelines located
on the AXA Brand Hub at https://www.brandhub.axa.com/login/, as such may be
modified from time-to-time by AXA Group.
“AXA Group Guidelines on the Use of Social Media” means the AXA Group guidelines
on social media use, as such may be modified from time-to-time by AXA Group.
“Business Day” means any day except a (i) Saturday, (ii) Sunday, (iii) any day
on which the principal office of AXA Group or Holdings is not open for business,
and (iv) any other day on which commercial banks in New York or in France are
authorized or obligated by law or executive order to close.


2



--------------------------------------------------------------------------------

 


“Change of Control” means any change of Control, including through any change in
the direct or indirect ownership of more than fifty percent (50%) of the voting
capital stock of a Party in one or more related transactions, and includes,
without limitation, the AXA Change of Control; any merger, consolidation or
acquisition of a Party with, by or into another Person; or the sale of all or
substantially all of the assets of a Party.
“Co-Existence Agreement” means the agreement among AXA Group’s
predecessors-in-interest, FINAXA and AXA-UAP, AXA Stenman Holland B.V. and
Stenman Holland B.V. dated February 26, 1998 (a copy of which has been provided
to Holdings prior to the Effective Date).
“Confidential Information” means any and all information of, related to, or
concerning the Party or any of its Subsidiaries disclosing such information to
another Party or any other Party’s respective Subsidiaries, whether disclosed on
or prior to the Effective Date, and whether disclosed in oral, written,
electronic or optical form, including (i) any information relating to the
business, financial or other affairs (including future plans, financial targets,
trade secrets and know-how) of the disclosing Party or such Party’s Subsidiaries
or (ii) any information of the disclosing Party or such Party’s Subsidiaries
provided in a manner which reasonably indicates the confidential or proprietary
nature of such information.
“Consideration” means the consideration payable by Holdings to AXA Group for a
financial year as consideration for the grant of license under this Agreement,
determined in accordance with the following formula:
Consideration = Consolidated Turnover multiplied by 0.1% multiplied by the
Notoriety Index.
Notwithstanding anything to the contrary in the Sublicense Agreement (which is
terminated pursuant to Section 9.3(a)), or this Agreement, the Consideration
payable for the financial year which includes the Effective Date shall be
computed for the entirety of such financial year (subject to Article III) as
though this Agreement had been entered into on the first day of such financial
year.
“Consolidated Turnover” means the revenues, e.g., premiums excluding interest,
sale of small tangible assets, exchange differences, etc., of Holdings for a
financial year impacted by a Notoriety Index.
“Control” (including, with correlative meaning, the terms “Controlling” and
“Controlled”) means with respect to any Person, the possession, directly or
indirectly, of the power to elect a majority of the board of directors (or other
governing body) or to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, or
similar ownership interests, including any securities or similar ownership
interests which are voting only upon the occurrence of a contingency where such
contingency has occurred and is continuing, by contract or otherwise.
“Disclosing Party” has the meaning set forth in Section 9.5(a).
“Dispute” has the meaning set forth in Section 7.1(a).


3



--------------------------------------------------------------------------------

 


“Effective Date” has the meaning set forth in the Preamble to this Agreement.
“Field” has the meaning set forth in Section 2.1(a)(iii).
“Governmental Authority” means any domestic, foreign or supranational court,
tribunal, arbitral or administrative agency or commission or other governmental
authority or instrumentality, any industry self-regulatory authority or the
National Association of Insurance Commissioners.
“Holdings” has the meaning set forth in the Preamble to this Agreement.
“IPO” has the meaning set forth in the Recitals to this Agreement.
“IPO Registration Statement” means the Registration Statement on Form S-1
relating to the initial public offering of the common stock of Holdings.
“Licensed Domain Names” means the domain names included on Schedule 2.
“Licensed Trademarks” means: (i) the Trademarks set forth on Schedule 1 as such
may be amended from time to time by AXA Group consistent with its past practice,
and in the context of the evolution of the AXA Group brand (meaning that AXA
Group will only remove a Trademark from Schedule 1 if it desires to cease using
such Trademark in the conduct of its business generally) and the AXA Group
Branding Guidelines, upon written notice to Holdings in accordance with Section
2.1(b)(ii)) and (ii) the Licensed Domain Names.
“Losses” means all losses, claims, damages, liabilities, obligations (including
settlements, judgments, fines and penalties), costs and expenses (including
reasonable attorneys’ fees, court costs and other litigation expenses) but
excluding any loss of goodwill, loss of business, loss of revenue, loss of
profits, diminution in value, lost opportunity costs, and any other indirect,
incidental, special, expectation, consequential, exemplary or punitive damages
(but not excluding such other damages if and to the extent that they are
actually paid to an unaffiliated third party in connection with any action or
other claim or demand brought by such third party).
“Materials” has the meaning set forth in Section 2.1(a)(iv).
“Notice of Dispute” has the meaning set forth in Section 7.1(b).
“Notoriety Index” means an index concerning the Licensed Trademarks in the
Territory for which a license is granted pursuant to Section 2.1(a) as such
index was utilized by the U.S. and French tax authorities during the course of a
mutual agreement procedure in 2016.
“Original Sublicense Agreement” has the meaning set forth in the Recitals to
this Agreement.
“Party” means Holdings and AXA Group, individually; and “Parties” means Holdings
and AXA Group, collectively; provided that, solely with respect to and for
purposes of, Section 9.3(a), Party also means AXA Financial.


4



--------------------------------------------------------------------------------

 


“Person” means any natural person, corporation, unincorporated organization,
partnership, association, joint stock company, joint venture, limited liability
company, trust or government, or any agency or political subdivision of any
government, or other entity.
“Receiving Party” has the meaning set forth in Section 9.5(a).
“Redirect Period” has the meaning set forth in Section 2.4(a).
“Redirected Domain Names” means the domain names set forth on Schedule 3.
“Registration Rights Agreement” means the registration rights to be entered into
between AXA Group and Holdings relating to Holdings’ common stock.
“Rules” has the meaning set forth in Section 7.2(a).
“Shareholder Agreement” means the shareholder agreement to be entered into
between Holdings and AXA Group.
“Subsidiary” of a Party shall mean any corporation, partnership, joint venture,
limited liability company, association or other entity that such Party Controls;
provided that, with respect to Holdings, the term “Subsidiary” shall not include
the AB Entities.
“Sublicense Agreement” has the meaning set forth in the Recitals to this
Agreement.
“Term” has the meaning set forth in Section 8.1.
“Territory” means, with respect to each business of Holdings and its
Subsidiaries, the United States and Canada.
“Trademarks” means trademarks, service marks, trade names, trade dress, logos,
corporate names and other source or business identifiers, including social media
names and accounts, and any registrations, applications, renewals and extensions
of any of the foregoing and all goodwill associated with or symbolized by any of
the foregoing.
“Transition Period” has the meaning set forth in Section 8.3(a).
“Visual Identity” means the visible elements of a brand of a Party and its
Affiliates, including its or their respective name, logo, primary and secondary
colors, form, and other visual elements that symbolize source, identity and
image.
ARTICLE II    
LICENSES AND OTHER RIGHTS OF Holdings
Section 2.1     Licensed Trademarks.


5



--------------------------------------------------------------------------------

 


(a)     Grant of Licenses. Subject to the terms and conditions of this
Agreement, AXA Group hereby grants to Holdings a limited, non-exclusive,
non-transferable, non-sublicensable (except as permitted by Section 2.3) license
solely in the Territory and during the Term:
(i)     to use (in any media whatsoever) the Licensed Trademarks in the
corporate and trade names of Holdings and its Subsidiaries, including any
advertising or promotional materials, including any social media accounts or
names containing those corporate or trade names;
(ii)     to use (in any media whatsoever) the Licensed Trademarks in connection
with the IPO, including any advertising or promotional materials;
(iii)     to use (in any media whatsoever) the Licensed Trademarks in the
Territory solely in the field of financial protection including life and other
insurance and related business carried on by or on behalf of Holdings from time
to time, as conducted by Holdings and its Subsidiaries prior to the Effective
Date (the “Field”);
(iv)     to use (in any media whatsoever) the Licensed Trademarks in labeling,
stationery, business cards, business forms, supplies, advertising and
promotional materials and packaging (the “Materials”), provided that if Holdings
contracts with a third-party manufacturer to include Licensed Trademarks on
promotional items, it shall do so pursuant to a written agreement containing
quality control provisions consistent with this Agreement, and provided further,
that, Holdings may not use or distribute any Materials if and to the extent
prohibited by the Co-Existence Agreement in effect as of February 26, 1998;
(v)     to use (in any media whatsoever) the Licensed Trademarks as part of the
corporate name or business name of any collective investment scheme which is
managed by Holdings or its Subsidiaries;
(vi)     as an umbrella brand only (alone or with a corporate name or business
name) for the activities undertaken by Holdings and its Subsidiaries and any of
its permitted sub-licensees; and
(vii)     as a tag line to the corporate name and business name of Holdings or
its Subsidiaries, as for example, “Company X, a member of the Global AXA Group.”
(b)     Certain Obligations of Holdings and its Subsidiaries. Notwithstanding
anything to the contrary in this Section 2.1, Holdings shall, and shall cause
its Subsidiaries to:
(i)     use the Licensed Trademarks only in accordance with the AXA Group
Branding Guidelines and the AXA Group Guidelines on the Use of Social Media;
(ii)     cease use of any Licensed Trademarks that AXA Group may remove from
Schedule 1 upon written notice to Holdings, which notice shall include a
reasonable wind down period;


6



--------------------------------------------------------------------------------

 


(iii)     use the Licensed Trademarks in substantially the same or similar
manner that Holdings and its Subsidiaries were authorized by AXA Group to use
the Licensed Trademarks pursuant to the Sublicense Agreement prior to the
Effective Date;
(iv)     use the Materials in a manner that is consistent with their use by
Holdings and its Subsidiaries as authorized by AXA Group prior to the Effective
Date, except as expressly provided herein;
(v)     ensure that the Licensed Trademarks as they are displayed on the
Materials are not altered in any way, except as expressly provided herein;
(vi)     ensure that they will not directly or indirectly act or fail to act in
any manner that could or could reasonably be expected to impair the value of or
goodwill associated with the Licensed Trademarks; and
(vii)     make clear to all other Persons that Holdings or its Subsidiaries,
rather than AXA Group or any AXA Group Affiliates, is the party entering into or
conducting any contractual relationship with Holdings or such Subsidiaries.
(c)     Inspection. AXA Group shall, directly or through third parties, have the
right during normal business hours, upon reasonable notice to Holdings and to
Subsidiaries to which it has granted sublicenses pursuant to Section 2.3, and in
a manner not unreasonably disruptive to Holdings and such Subsidiaries’
properties or business operations, to inspect for compliance with Section 2.1
through Section 2.4 any and all uses of the Licensed Trademarks by Holdings and
such Subsidiaries, including permitting the inspection of any and all materials
on which Licensed Trademarks are displayed in the possession or control of
Holdings and such Subsidiaries. Upon AXA Group’s request, Holdings shall, and
shall cause such Subsidiaries to, provide reasonable quantities of samples of
any materials, including marketing and advertising collateral, to AXA Group on a
gratis basis to allow AXA Group to review same for purposes of such compliance.
Any noncompliance with Section 2.1 through Section 2.4 shall be corrected by
Holdings, and Holdings shall cause any such Subsidiary to correct, as soon as
reasonably practical, but no later than thirty (30) Business Days of receipt by
Holdings of written notice from AXA Group. Except as stated above, all expenses
and fees incurred by AXA Group in connection with any inspection shall be borne
by AXA Group.
(d)     Disclaimer. As soon as reasonably practical following the Effective
Date, Holdings and its Subsidiaries shall post on the landing page and any other
page that consistently receives deep link or landing traffic on which the
Licensed Trademarks are displayed or on a website located at a Licensed Domain,
the following statement: “AXA Equitable Holdings., Inc. is a publicly traded
corporation, and it and its subsidiaries are currently using trademarks
including the “AXA” name, AXA logo and associated trademarks of AXA SA under
license.”
(e) AXA Group Guidelines on the Use of Social Media; AXA Group Branding
Guidelines. AXA Group (i) has provided to Holdings a copy of the AXA Group
Guidelines on the Use of Social Media and (ii) promptly after any amendments
thereto, whether during the Term or the Transition Period, shall promptly
provide a copy thereof to Holdings. During the Term and the Transition Period,
the AXA


7



--------------------------------------------------------------------------------

 


Group shall provide Holdings and its Subsidiaries with access to the
then-current AXA Group Branding Guidelines either through the AXA Brand Hub or
otherwise.
Section 2.2     Visual Identity; No Reasonable Likelihood of Confusion.
(a)     Each Party acknowledges and agrees that (i) all goodwill arising from
the use of the Licensed Trademarks by Holdings, and its Subsidiaries and
permitted sublicensees, inures solely to AXA Group, and (ii) the existing
activities of the businesses of Holdings and its Subsidiaries and of AXA Group
and the AXA Group Affiliates do not create any consumer confusion and each Party
can continue to operate their respective businesses as such businesses were
operated prior to the Effective Date, provided that, Holdings and its
Subsidiaries implement appropriate source or business identifiers and/or
disclaimers on its products, advertisements or other materials, including any
websites located at the Licensed Domain Names, to make clear to a third party
which Party is providing a particular product or service.
(b)     Nothing in this Section 2.2 shall limit the right of AXA Group or any
AXA Group Affiliates to use the Licensed Trademarks, the color blue, the name
“AXA,” the “AXA” logo, or other elements of its worldwide corporate Visual
Identity in any jurisdiction, at any time.
Section 2.3     Sublicensing.
(a)     During the Term, Holdings may, by written agreement pursuant to Section
2.3(c), sublicense any of the rights licensed pursuant to Section 2.1(a) to (i)
any Subsidiary, (ii) any Holdings agents and brokers (including registered
representatives, third party administrators, and reinsurers), in connection with
offering the sale of products and services of Holdings in the Territory in the
ordinary course of business and consistent with past practice (other than as a
corporate or business name or part thereof), and (iii) solely for the benefit of
Holdings to conduct its business in the Territory, consistent with past
practice.
(b)     Notwithstanding anything to the contrary in this Agreement, Holdings may
not sublicense the Licensed Trademarks in connection with the sale or transfer
(including by means of merger) of a Holdings Subsidiary or sale or transfer of
the assets of Holdings or a Subsidiary, including a unit, division or business,
in whole or in part, that uses such licenses in its respective business.
(c)     In each written sublicense agreement granted by Holdings pursuant to
Section 2.3(a), Holdings shall: (i) include provisions for the use, protection
and maintenance of the Licensed Trademarks in a manner that is consistent with
this Agreement (including cessation of use pursuant to Section 2.1(b)(ii)) and
ensure that any goodwill arising from that sublicensee’s use of the Licensed
Trademarks inures solely to AXA Group, (ii) prohibit any further sublicenses of
the Licensed Trademarks, (iii) ensure that such sublicensee only uses the
Licensed Trademarks for the benefit of Holdings to conduct its business in a
manner consistent with this Agreement, (iv) remain liable to AXA Group for the
acts or omissions of any sublicensee that would, if such sublicensee was a Party
hereto, constitute a breach of this Agreement, and (v) ensure that AXA Group is
expressly deemed a third-party beneficiary of such sublicense agreement.
Holdings shall use reasonable best efforts to enforce the terms of any such
sublicense agreements.


8



--------------------------------------------------------------------------------

 


(d)     One or more of the licenses granted pursuant to Section 2.1 or of the
sublicenses granted pursuant to this Section 2.3 may be terminated by AXA Group,
upon written notice to Holdings, for material violation of the restrictions set
forth in Section 2.1, Section 2.2 or this Section 2.3, which Holdings has not
cured within thirty (30) Business Days of receipt by Holdings of written notice
from AXA Group.
Section 2.4     Domain Names.
(a)     Subject to the obligations of Section 2.1, during the Term and any
Transition Period, Holdings and its Subsidiaries shall have continued right to
use the Licensed Domain Names, and, to the extent necessary, are hereby granted
all of the rights necessary for Holdings and its Subsidiaries to manage and
direct the use of, and content on the websites associated with, the Licensed
Domain Names. For a period of six (6) months after the end of the Transition
Period (the “Redirect Period”), AXA Group or one of its Subsidiaries shall cause
the Redirected Domain Names to be redirected to a URL designated by Holdings
Upon the expiration of the Redirect Period, AXA Group shall, for a period of six
(6) months thereafter, cause the Redirected Domain Names to be directed to a
webpage in a form reasonably acceptable to Holdings and AXA Group that will be
developed and maintained by AXA Group and that will allow Internet end users
arriving at the webpage to click a link to be transferred to a URL designated by
Holdings for the operation of its business, or to click another link to be
transferred to a URL designated by AXA Group for the operation of the businesses
of AXA Group and its Affiliates.
(b)     Holdings and its Subsidiaries will transfer the Licensed Domain Name
registrations to AXA Group or its Subsidiaries promptly after the end of Term
and the Transition Period, if any. AXA Group or its Subsidiaries shall maintain
the registrations of the Licensed Domain Names for a period of six (6) months
after the end of the Redirect Period in accordance with the terms of the
applicable Internet domain name registrar.
ARTICLE III    
CONSIDERATION AND PAYMENT
Section 3.1     Consideration and Payment. Following the close of each financial
year during the Term and within sixty (60) days after the end of the Transition
Period, AXA Group shall provide Holdings with an invoice of the Consideration
payable under this Agreement for such financial year. Holdings shall pay to AXA
Group the Consideration set forth in each such invoice within thirty (30) days
of receipt thereof.
Section 3.2     Consideration on Termination. Upon expiration of the Transition
Period, the Consideration payable by Holdings to AXA Group for the financial
year during which the Transition Period expires shall be equal to the
Consideration due for the immediately preceding financial year and adjusted
pro-rata temporis.


9



--------------------------------------------------------------------------------

 


ARTICLE IV    

OWNERSHIP OF THE TRADEMARKS
Section 4.1     Holdings And Its Subsidiaries Not To Jeopardize Registration.
Holdings shall not, and shall cause its Subsidiaries not to, permit to be done
or fail to do any act which would or might jeopardize or invalidate any
registration of the Licensed Trademarks, nor do any act which might assist or
give rise to an application to remove any of the Licensed Trademarks from the
trademark register of the United States Patent and Trademark Office, or which
might prejudice the right or title of AXA Group to any of the Licensed
Trademarks.
Section 4.2     No Ownership Of Licensed Trademarks By Holdings Or Its
Subsidiaries. Holdings shall not, and shall cause its Subsidiaries not to, make
any representation or do any act which may be taken to indicate that it has any
right, title or interest in or to the ownership or use of the Licensed
Trademarks except under the terms of this Agreement, and acknowledges that
nothing contained in this Agreement shall give Holdings and any of its
Subsidiaries any right, title or interest in or to the Licensed Trademarks
except as granted by this Agreement.
Section 4.3     Acknowledgement as to Licensed Trademarks; Cooperation. Holdings
shall not, and shall cause its Subsidiaries not to, dispute the validity of the
Licensed Trademarks or the ownership rights of AXA Group or the AXA Group
Affiliates thereto. Except as expressly permitted by this Agreement, Holdings
and its Subsidiaries shall not register or apply for the registration of any
Licensed Trademarks. Holdings shall, and shall cause its Subsidiaries to, at AXA
Group’s request and expense, cooperate with AXA Group in opposing or otherwise
contesting any use of the Licensed Trademarks by any third party other than
Holdings or its Subsidiaries.
ARTICLE V    

INFRINGEMENT OF AXA GROUP TRADEMARKS
Section 5.1     Notification of Infringement.
(a)     AXA Group shall, as soon as it becomes aware thereof, notify Holdings in
writing (giving full particulars thereof) of: (i) any use or proposed use by any
other unrelated person, firm or company of a trade name, trademark, service
mark, domain name or mode of promotion or advertising that amounts or might
amount either to infringement of Holdings’ rights in relation to the Licensed
Marks or to passing-off, (ii) any other misleading or deceptive conduct in trade
or commerce in relation to the Licensed Marks or (iii) any other torts involving
the Licensed Marks.
(b)     Holdings shall, as soon as it becomes aware thereof, notify AXA Group in
writing (giving full particulars thereof) of: (i) any use or proposed use by any
other unrelated person, firm or company of a trade name, trademark, domain name
or mode of promotion or advertising that amounts or might amount either to
infringement of AXA Group’s rights in relation to the Licensed Trademarks or to
passing-off, (ii) any other misleading or deceptive conduct in trade or commerce
in relation to the Licensed Trademarks or (iii) any other torts involving the
Licensed Trademarks.


10



--------------------------------------------------------------------------------

 


Section 5.2     Notification of Allegations.
(a)     If AXA Group becomes aware that any other person, firm or company
alleges that the Licensed Marks are invalid or that use of the Licensed
Trademarks in the United States infringes any rights of another party or that
the Licensed Marks are otherwise attacked or attackable, AXA Group shall
immediately notify Holdings in writing thereof and shall make no comment or
admission to any third party in respect thereof.
(b)     If Holdings becomes aware that any other person, firm or company alleges
that the Licensed Trademarks are invalid or that use of the Licensed Trademarks
infringes any rights of another party or that the Licensed Trademarks are
otherwise attacked or attackable Holdings shall immediately notify the AXA Group
in writing thereof and shall make no comment or admission to any third party in
respect thereof.
Section 5.3     Conduct of Proceedings by AXA Group. AXA Group shall have the
exclusive right to conduct or control all proceedings relating to the Licensed
Trademarks and shall confer with Holdings and its Subsidiaries to decide what
action if any to take in respect of any unrelated third-party infringement or
alleged infringement of the Licensed Trademarks or passing-off or any other
claim or counterclaim brought or threatened in respect of the use or
registration of the Licensed Trademarks. Any action will be at the expense of
AXA Group.
Section 5.4     Assistance in Proceedings. Each Party will, at the request of
the other Party, give reasonable cooperation to such Party in any action, claim
or proceedings brought or threatened against any third party in respect of the
matters set forth in this Article V.
ARTICLE VI    

WARRANTIES; DISCLAIMERS; COVENANTS; INDEMNITIES
Section 6.1     Representations and Warranties.
(a)     Each of the Parties represents and warrants to the others that it has
the requisite power and authority to enter into and perform its obligations
under this Agreement, including, in the case of Holdings, that it has obtained
all necessary approvals by its board of directors. Each of the Parties
represents and warrants to the others that no consent, approval, authorization
or other order of, or registration or filing with, any Governmental Authority,
is required for such Party’s execution, delivery and performance of this
Agreement or consummation of the transactions contemplated hereby, except as
have been set forth in this Agreement or have been obtained or made by any Party
and are in full force and effect under all Applicable Laws.
(b)     THE REPRESENTATIONS AND WARRANTIES IN SECTION 6.1(a) ARE THE ONLY
REPRESENTATIONS AND WARRANTIES GIVEN BY THE PARTIES IN CONNECTION WITH THIS
AGREEMENT AND THE SUBJECT MATTER HEREOF, AND ALL INTELLECTUAL PROPERTY LICENSED,
ASSIGNED OR OTHERWISE CONVEYED UNDER THIS AGREEMENT IS PROVIDED “AS IS” AND IS
LICENSED, ASSIGNED OR OTHERWISE CONVEYED WITHOUT


11



--------------------------------------------------------------------------------

 


ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER IN THIS AGREEMENT,
WHETHER EXPRESS, IMPLIED OR STATUTORY, INCLUDING WITHOUT LIMITATION ANY IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE OR
NON-INFRINGEMENT, AND EACH PARTY HEREBY DISCLAIMS ALL EXPRESS AND IMPLIED
REPRESENTATIONS AND WARRANTIES EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN.
(c)     NO PARTY OR ANY OF ITS AFFILIATES OR SUBSIDIARIES MAKES ANY WARRANTY OR
REPRESENTATION UNDER THIS AGREEMENT THAT ANY EXPLOITATION OF ANY PRODUCT OR
SERVICE WILL BE FREE FROM INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHT OF ANY
THIRD PARTY.
Section 6.2     Holdings Covenants. Holdings shall, and shall cause its
Subsidiaries to:
(a)     observe and comply in all material respects (with materiality as
determined by AXA Group in its reasonable discretion) with all applicable laws,
including those related to (i) the advertising, operational practices,
marketing, and all other business conducted by them, including regulatory
requirements and (ii) bribery, money laundering, and other corrupt practices,
including the U.S. Foreign Corrupt Practices Act. Holdings shall not, and shall
cause its Subsidiaries not to, directly or indirectly, offer, give, pay, promise
to pay, or authorize the payment of any bribes, kickbacks, influence payments,
or other unlawful or improper inducements, in whatever form (including gifts,
travel, entertainment, contributions, or anything else of value). No payments or
benefits, if any, received by Holdings from AXA Group pursuant to this
Agreement, or otherwise under arrangements hereafter agreed to, shall be paid to
third parties except for reasonable and necessary business expenses not
violative of applicable law. Notwithstanding any other provision of this
Agreement, if Holdings or any of its Subsidiaries violates any provision of this
Section 6.2(a), AXA Group shall have the right to immediately terminate this
Agreement as set forth in Section 8.2(a)(ii).
(b)     Holdings shall not cease use of any Licensed Trademarks set forth on
Schedule 1 or otherwise rebrand its products and services in the Field prior to
the end of the Term.
Section 6.3     Indemnification.
(a)     Holdings agrees to defend, indemnify and keep indemnified and hold AXA
Group and any of the AXA Group Affiliates and each of their respective
directors, officers, employees, shareholders, agents, attorneys,
representatives, successors and assigns, harmless from and against any and all
Losses (without limitation or cap of any kind) suffered or incurred by AXA Group
or any of the AXA Group Affiliates in connection with any action or claim by any
third party made relating to or arising out of or in connection (i) any action
or claim by any third party against AXA Group or the AXA Group Affiliates
relating to or arising out of or in connection with any breach or alleged breach
of this Agreement by Holdings and/or its Subsidiaries or any permitted
sublicensees; or (ii) any action or claim by any third party against AXA Group
or the AXA Group Affiliates on the basis that Holdings and/or its Subsidiaries
or any permitted sublicensees have acted on behalf of AXA Group or any of the
AXA Group Affiliates or have the authority to bind AXA Group or any of the AXA
Group Affiliates.


12



--------------------------------------------------------------------------------

 


(b)     AXA Group agrees to defend, indemnify and keep indemnified and hold
Holdings and any of its Subsidiaries and their respective directors, officers,
employees, shareholders, agents, attorneys, representatives, successors and
assigns, harmless from and against any and all Losses (without limitation or cap
of any kind) suffered or incurred by Holdings or any of its Subsidiaries in
connection with any action or claim by any third party against Holdings or its
Subsidiaries relating to or arising out of or in connection with any breach or
alleged breach of this Agreement by AXA Group and/or the AXA Group Affiliates.
(c)     Except for the obligations under Section 2.1, Section 2.2, Section 2.3,
Article IV, Section 6.2(a) and (b), Section 6.3(a) and (b) and Section 9.5,
neither Party shall be liable to the other Party, whether based on an action or
claim in contract, equity, negligence, tort or otherwise, for any damages that
are indirect, incidental, special, expectation, consequential, exemplary or
punitive damages, (including any loss of goodwill, loss of business, loss of
revenue, loss of profits, diminution in value, or lost opportunity costs)
arising out of or relating to a breach of this Agreement.
Section 6.4     Indemnification Procedure. The indemnified party shall promptly
notify the indemnifying party of any claim or proceeding subject to
indemnification hereunder and shall permit the indemnifying party, at its
expense, to control the defense of such claim or proceeding; provided, that, the
indemnified party may in its discretion participate at its own expense in such
defense; and provided further, that, the indemnifying party shall not settle any
such claim or proceeding without the indemnified party’s prior written consent.
Section 6.5     Reservation of Rights. Except for those rights expressly
licensed pursuant to this Agreement, no rights or licenses in or to any
intellectual property right owned or licensed by either Party or any of its
respective Affiliates or Subsidiaries are assigned, granted or otherwise
conveyed to the other Party, and nothing contained herein shall be construed as
conferring to the other Party or its Affiliates or Subsidiaries by implication,
estoppel or otherwise any right, title or interest of any of such Parties or its
Affiliates or Subsidiaries in or to any such intellectual property right.
Section 6.6     No Obligation To Provide Technology. Except as otherwise
expressly set forth in this Agreement, no Party, or any of its Affiliates or
Subsidiaries, is obligated by this Agreement to provide any other Party with any
technical assistance or to furnish any other Party with, or obtain, any
documents, materials, instructions, corrections, updates or other information or
technology.
Section 6.7     Release of Information. Holdings must inform AXA Group, in a
timely and adequate manner, of any public information that it or any of its
Subsidiaries wishes to publish that may have a material adverse effect on the
goodwill associated with the Licensed Trademarks or the reputation or public
image of AXA Group, so that AXA Group may, should AXA Group consider it
necessary, issue a press release, whereby it is clear that the decision on
materiality lies with AXA Group. If possible, AXA Group should be informed at
least one week in advance of the disclosure of any development or information
that may have a material adverse effect on the goodwill associated with the
Licensed Trademarks or the reputation or public image of AXA Group. In case of a
development or any information that may require immediate disclosure, Holdings
shall promptly inform AXA Group, and where legally permissible, before any such
disclosure is made.


13



--------------------------------------------------------------------------------

 


ARTICLE VII    

DISPUTE RESOLUTION
Section 7.1     Negotiation and Mediation.
(a)     The Parties shall act honestly and reasonably in interpreting this
Agreement. In the event of any dispute or claim arising out of, relating to, or
in connection with this Agreement, including with respect to the formation,
applicability, breach, termination, validity or enforceability thereof
(“Dispute”), the Parties agree to work together in good faith to resolve the
Dispute between them.
(b)     If any Party considers that a Dispute has arisen, it shall serve a
notice of the Dispute (“Notice of Dispute”) on the other Party and demand that
senior officers of each Party meet to resolve the Dispute.
(c)     If the Dispute is not resolved within thirty days of such Notice of
Dispute, then any Party shall have the right to demand that mediation commence.
Any such mediation shall be conducted in accordance with the American
Arbitration Association (“AAA”) Commercial Mediation Procedures except as they
may be modified herein. The Parties shall share the costs of the mediator and
the process of mediation (provided that each Party shall be responsible for its
own costs of preparing for and appearing before the mediator). The decision of
the mediator shall not be binding on the Parties, but the Parties agree that
each shall act in good faith while the process of mediation is proceeding.
(d)     Notwithstanding anything else contained herein, any Party shall have the
right to commence arbitration at any time after the expiration of thirty days
after service of the Notice of Dispute under Section 7.1(b). Any disputes
concerning the propriety of the commencement of the arbitration shall be finally
settled by the arbitral tribunal.
Section 7.2     Arbitration. Any Dispute referred to arbitration shall be
finally resolved according to the following rules of arbitration:
(a)     The arbitration shall be administered by the AAA under its Commercial
Arbitration Rules then in effect (the “Rules”) except as modified herein. The
seat of the arbitration shall be New York, New York and it shall be conducted in
the English language.
(b)     There shall be three (3) arbitrators of whom each Party shall select one
(1) within fifteen (15) days of respondent’s receipt of claimant’s request for
arbitration. The two (2) Party-appointed arbitrators shall select a third
arbitrator to serve as chair of the tribunal within fifteen (15) days of the
selection of the second arbitrator. If any arbitrator has not been appointed
within the time limits specified herein, such appointment shall be made by the
AAA in accordance with the Rules upon the written request of either Party within
fifteen (15) days of such request. The hearing shall be held no later than one
hundred and twenty (120) days following the appointment of the third arbitrator.
(c)     The arbitral tribunal shall permit prehearing discovery that is relevant
to the subject matter of the dispute and material to the outcome of the case,
taking into account the Parties’ desire that


14



--------------------------------------------------------------------------------

 


the arbitration be conducted expeditiously and cost effectively. All discovery
shall be completed within sixty (60) days of the appointment of the third
arbitrator.
(d)     By agreeing to arbitration, the Parties do not intend to deprive a court
of its jurisdiction to issue a pre-arbitral injunction, pre-arbitral attachment,
or other order in aid of arbitration proceedings and the enforcement of any
award. Without prejudice to such provisional remedies as may be available under
the jurisdiction of a court, the arbitral tribunal shall have full authority to
grant provisional remedies, to direct the Parties to request that any court
modify or vacate any temporary or preliminary relief issued by such court, and
to award damages for the failure of any Party to respect the arbitral tribunal’s
orders to that effect. The Parties agree that any ruling by the arbitral
tribunal on interim measures shall be deemed to be a final award with respect to
the subject matter of the ruling and shall be fully enforceable as such. The
Parties hereby irrevocably submit to the jurisdiction of the courts of the State
of New York solely in respect of any proceeding relating to or in aid of an
arbitration under this Agreement. Each Party unconditionally and irrevocably
waives any objections which they may have now or in the future to the
jurisdiction of the courts of the State of New York for this purpose, including
objections by reason of lack of personal jurisdiction, improper venue, or
inconvenient forum. Nothing in this paragraph limits the scope of the Parties’
agreement to arbitrate or the power of the arbitral tribunal to determine the
scope of its own jurisdiction.
(e)     The award shall be in writing, shall state the findings of fact and
conclusions of law on which it is based, shall be final and binding and shall be
the sole and exclusive remedy between the Parties regarding any claims,
counterclaims, issues, or accounting presented to the arbitral tribunal. The
arbitration shall be governed by the United States Arbitration Act, 9 U.S.C. § 1
et seq., and judgment upon any award may be entered in any court having
jurisdiction of the award or having jurisdiction over the relevant Party or its
assets. The Parties hereby irrevocably waive any defense on the basis of forum
non conveniens in any proceedings to enforce an arbitration award rendered by a
tribunal constituted pursuant to this Agreement. The Parties undertake to carry
out any award without delay.
(f)     The Parties will bear equally all fees, costs, disbursements and other
expenses of the arbitration, and each Party shall be solely responsible for all
fees, costs, disbursements and other expenses incurred in the preparation and
prosecution of their own case; provided that, in the event that a Party fails to
comply with the orders or decision of the arbitral tribunal, then such
noncomplying Party shall be liable for all costs and expenses (including
attorney fees) incurred by the other Party in its effort to obtain either an
order to compel, or an enforcement of an award, from a court of competent
jurisdiction.
(g)     The arbitral tribunal shall have the authority, for good cause shown, to
extend any of the time periods in this arbitration provision either on its own
authority or upon the request of any of the Parties. The arbitral tribunal shall
be authorized in its discretion to grant pre-award and post-award interest at
commercial rates. The arbitral tribunal shall have no authority to award
punitive, exemplary or multiple damages or any other damages not measured by the
prevailing Party’s actual damages. The arbitral tribunal shall have the
authority to order specific performance or to issue any other type of temporary
or permanent injunction.


15



--------------------------------------------------------------------------------

 


(h)     All notices by one Party to the other in connection with the arbitration
shall be in accordance with the provisions of Section 9.1, except that all
notices for a request for arbitration made pursuant to this Article VII must be
made by personal delivery or receipted overnight courier. This agreement to
arbitrate shall be binding upon the successors and permitted assigns of each
Party. This Agreement and the rights and obligations of the Parties shall remain
in full force and effect pending the award in any arbitral proceeding hereunder.
ARTICLE VIII    

TERM AND TERMINATION
Section 8.1     Term. This Agreement shall commence on the Effective Date and
continue in full force and effect until terminated by mutual consent of the
Parties or until terminated in accordance with Section 8.2 (the “Term”).
Section 8.2     Termination.
(a)     AXA Group may terminate this Agreement by written notice to Holdings as
follows:
(i)     for breach of Holdings’ obligations to make any payment under Article
III that remains uncured for thirty (30) days following written notice of such
breach from AXA Group;
(ii)     for any material breach by Holdings of any other material obligation
under this Agreement that remains uncured for thirty (30) days following written
notice of such breach from AXA Group;
(iii)     upon any Change of Control of Holdings; or
(iv)     if the enactment of a law, decree, or regulation by any Governmental
Authority within the Territory would impair or restrict the right of AXA Group
to terminate this Agreement pursuant to its terms, then this Agreement shall
automatically terminate on the day before such law, decree, or regulation
becomes effective, without need of any notice, demand or judicial resolution.
(b)     Holdings may terminate this Agreement by written notice to AXA Group for
any breach by AXA Group of any of its material obligations under this Agreement
that remains uncured for thirty (30) days following written notice of such
breach from Holdings
(c)     Either Party may terminate this Agreement on written notice to the other
Party (i) if any portion of the business, assets or shares of the other Party
relevant to this Agreement is expropriated or nationalized; or (ii) the other
Party (A) is declared insolvent or bankrupt by a court of competent
jurisdiction, (B) files a voluntary petition of bankruptcy in a court of
competent jurisdiction or has any such petition filed against it that is not
discharged within sixty (60) days after the filing thereof, (C) has an
administrator, administrative receiver or receiver appointed over all or
substantially all of its assets, or (D) assigns this Agreement for the benefit
of creditors.


16



--------------------------------------------------------------------------------

 


Section 8.3     Effect of Termination.
(a)     At the end of the Term, Holdings may continue to use the Licensed
Trademarks in accordance with this Agreement for a period of eighteen (18)
months, to the extent reasonably necessary (i) to allow for an orderly
transition from its use thereof, (ii) to conduct business in the same manner as
such business was conducted during the Term, or (iii) for the filing and receipt
of necessary approvals with Governmental Authorities, provided, however, that
for any particular Licensed Trademarks as to which any such approvals have not
been obtained during such eighteen (18)-month period, such use of such Licensed
Trademarks may continue until the earlier of (i) ninety (90) days after the
receipt of all such approvals or (ii) thirty (30) months after the end of the
Term, provided further, that if (x) Holdings has not obtained receipt of any
such necessary approval by the end of such thirty (30)-month period, then it may
request AXA Group to extend such period for up to six (6) additional months
(i.e., for a period not to exceed thirty-six (36) months total) and (y) if
Holdings has provided evidence to AXA Group that it has undertaken the
reasonable best efforts described in the next sentence, then AXA Group shall
consider such request in good faith and will not unreasonably withhold its
consent to such request, and provided further, that AXA Group shall consider in
good faith any further request by Holdings to extend such period beyond
thirty-six (36) months after the end of the Term (the “Transition Period”).
During the Transition Period, Holdings and its Subsidiaries shall make
reasonable best efforts to, as promptly as possible, (1) file such necessary
approvals with Governmental Authorities and (2) transition to Trademarks other
than the Licensed Trademarks and which do not contain “AXA”, the AXA logo or any
derivation, variation, translation or adaptation thereof or any words or
elements that are confusingly similar to any of the Licensed Trademarks.
Following the termination of this Agreement, Holdings may retain copies of any
and all Materials bearing the Licensed Trademarks in connection with any bona
fide internal record keeping requirement or for any legal or regulatory purpose.
(b)     Termination of this Agreement shall not release either Party from any
payment or other liability or obligation incurred prior to the termination of
this Agreement. In addition, Section 1.1, Section 2.4, Section 3.2, Article V,
Article IV, Section 6.1 through and including Section 6.5, Article VII, Article
VIII and Article IX shall survive the termination of this Agreement for any
reason.
(c)     Subject to Section 8.3(a), upon the termination of this Agreement,
(i) all rights of Holdings under this Agreement shall terminate and revert to
AXA Group, (ii) Holdings shall discontinue the direct or indirect use of the
Licensed Trademarks, whether in advertising (including social media), telephone
listings, domain names, stationery, policy forms, or otherwise, and thereafter
shall not use any Trademark that is confusingly similar to any of the Trademarks
of AXA Group, (iii) Holdings shall, to the extent reasonably practicable,
destroy any Materials bearing the Licensed Trademarks remaining in Holdings’
possession (other than to the extent Holdings is permitted to retain such
Materials pursuant to the last sentence of Section 8.3(a)), and an authorized
officer of the Holdings shall, upon written request of AXA Group, certify to AXA
Group in writing that, to the knowledge of the certifying officer, after
reasonable inquiry, such destruction has taken place, (iv) Holdings hereby
assigns to AXA Group all right, title and interest owned by Holdings and any of
its Subsidiaries in any of the Licensed Trademarks and Licensed Domain Names
(including any associated registrations) and in any Trademarks, domain names and
social media accounts and related information that include the term “AXA”, the
AXA logo, or any of the Licensed Trademarks and provide all technical assistance
to AXA Group in transferring


17



--------------------------------------------------------------------------------

 


ownership of same to AXA Group, and (v) any then-existing sublicense agreements
granted under this Agreement shall automatically terminate.
(d)     During the Transition Period the Parties will (i) work in good faith and
cooperate with each other and the social media vendors to replace any Licensed
Trademarks in any social media accounts used by Holdings with Trademarks which
do not contain “AXA”, the AXA logo or any derivation, variation, translation or
adaptation thereof or any words or elements that are confusingly similar thereto
and (ii) use commercially reasonable efforts to seek to retain, to the extent
reasonably practicable without either Party compromising its respective brand or
Visual Identity, the user data and historical content associated with such
social media accounts.
MISCELLANEOUS
ARTICLE IX     Notices. Unless otherwise specified herein, all notices required
or permitted to be given under this Agreement shall be in writing, shall refer
specifically to this Agreement and shall be delivered personally or sent by a
nationally recognized overnight courier service, and shall be deemed to be
effective upon delivery. All such notices shall be addressed to the receiving
Party at such Party’s address set forth below, or at such other address as the
receiving Party may from time to time furnish by notice as set forth in this
Section 9.1:
If to Holdings, to:
AXA Equitable Holdings, Inc.
1290 Avenue of the Americas
New York, NY 10104
Attention:    General Counsel
Telephone:    (212) 314-3863
Email:    Dave.Hattem@axa-equitable.com
If to AXA Group, to:
AXA SA
21, avenue Matignon
75008 Paris
France
Attention: General Counsel
Telephone: +33 (1) 40 75 48 68
Email: helen.browne@axa.com


With a copy to:


AXA SA
21, avenue Matignon
75008 Paris
France
Attention: Head of M&A


18



--------------------------------------------------------------------------------

 


Telephone: +33 (1) 40 75 48 68
Email: helen.browne@axa.com


If to AXA Financial, Inc., to:
AXA Financial, Inc.
1290 Avenue of the Americas
New York, NY 10104
Attention:    General Counsel
Telephone:    (212) 314-3863
Email:    Dave.Hattem@axa-equitable.com
Section 9.1     Further Assurances. In addition to the actions specifically
provided for elsewhere in this Agreement, each Party hereto shall execute and
deliver such additional documents, instruments, conveyances and assurances,
take, or cause to be taken, all actions and do, or cause to be done, all things
reasonably necessary, proper or advisable to carry out the provisions of this
Agreement.
Section 9.2     Termination of Sublicense Agreement; Entire Understanding;
Third-Party Beneficiaries.
(a)     Termination of Sublicense Agreement. As of the Effective Date, AXA Group
and AXA Financial, Inc. hereby terminate the Sublicense Agreement by mutual
consent. Upon such termination, notwithstanding anything to the contrary in the
Sublicense Agreement, all provisions thereof, including Sections 12.1 and 12.2
of the Original Sublicense Agreement, are terminated and of no further force and
effect. Notwithstanding anything to the contrary in the Sublicense Agreement or
this Agreement, given that the Sublicense Agreement is hereby terminated in
toto, no consideration shall be payable under the Sublicense Agreement for the
financial year which includes the Effective Date.
(b)     Entire Understanding; Third-Party Beneficiaries. This Agreement
(including the Schedules hereto) represents the entire understanding of the
Parties hereto with respect to the subject matter hereof and thereof and
supersede any and all other oral or written agreements heretofore made with
respect to such subject matter. Other than as set forth in Section 6.3 with
respect to indemnified Persons and as expressly set forth elsewhere in this
Agreement, nothing in this Agreement, express or implied, is intended to confer
upon any person, other than the Parties and their respective successors and
permitted assigns, any rights or remedies under or by reason of this Agreement.
Only the Parties that are signatories to this Agreement (and their respective
permitted successors and assigns) shall have any obligation or liability under,
in connection with, arising out of, resulting from or in any way related to this
Agreement or any other matter contemplated hereby, or the process leading up to
the execution and delivery of this Agreement and the transactions contemplated
hereby, subject to the provisions of this Agreement.
Section 9.3     Affiliate or Subsidiary Action. Wherever a Party to this
Agreement has an obligation under this Agreement to “cause” an Affiliate or
Subsidiary of such Party or any such Affiliate’s or Subsidiary’s officers,
directors, management or employees to take, or refrain from taking, any action,
or such action may be necessary to accomplish the purposes of this Agreement,
such


19



--------------------------------------------------------------------------------

 


obligation of such Party shall be deemed to include an undertaking on the part
of such Party to cause such Affiliate or Subsidiary to take such necessary
action. Wherever this Agreement provides that an Affiliate or Subsidiary of a
Party has an obligation to take, or refrain from taking, any action, such Party
shall be deemed to have an obligation under this Agreement to cause such
Affiliate or Subsidiary or any such Affiliate’s or Subsidiary’s officers,
directors, management or employees to take, or refrain from taking, any action,
or such action as may be necessary to accomplish the purposes of this Agreement.
Any failure by an Affiliate or a Subsidiary of any Party to take, or refrain
from taking, any action contemplated by this Agreement shall be deemed to be a
breach of this Agreement by such Party.
Section 9.4     Confidential Information.
(a)    Subject to Section 9.5(b), from and after the Effective Date, each Party
that receives or obtains Confidential Information, or whose Subsidiaries receive
or obtain Confidential Information (collectively, the “Receiving Party”), from
another Party or any of its Subsidiaries (collectively, the “Disclosing Party”)
as a result of the transactions contemplated by this Agreement shall treat such
Confidential Information as confidential, shall use such Confidential
Information only for the purposes of performing or giving effect to this
Agreement, shall not disclose or use any such Confidential Information except as
provided herein and shall take all necessary steps to ensure that its directors,
officers, employees, agents and representatives do not disclose or use any such
Confidential Information except as provided herein.
(b)    Section 9.5(a) shall not prohibit the disclosure or use of any
Confidential Information if and to the extent:
(i)    the disclosure or use is required by Applicable Law or for the purpose of
any judicial or administrative proceedings (provided that, to the extent
practicable and permitted by Applicable Law, prior to such disclosure or use,
the Receiving Party shall (A) promptly notify the Disclosing Party of such
requirement and provide the Disclosing Party with a list of Confidential
Information to be disclosed (unless the provision of such notice is not
permissible under Applicable Law) and (B) reasonably cooperate in obtaining, at
the expense of the Disclosing Party, a protective order covering, or
confidential treatment for, such Confidential Information);
(ii)    the disclosure is to any Governmental Authority having jurisdiction over
the Receiving Party in connection with supervisory discussions with, and
examinations by, such Governmental Authority;
(iii)    the Confidential Information is or becomes generally available to the
public (other than as a result of an unauthorized disclosure, whether direct or
indirect, by the Receiving Party); provided that there is written evidence of
the public availability of such Confidential Information;
(iv)    the Confidential Information is or becomes available to the Receiving
Party on a non-confidential basis from a source other than the Disclosing Party
(provided that, such sources are not known by the Receiving Party to be subject
to another confidentiality obligation; and


20



--------------------------------------------------------------------------------

 


provided, further, that there is evidence in the Receiving Party’s written
records of the source of such Confidential Information); or
(v)    the disclosure or use of such Confidential Information is made with the
Disclosing Party’s prior written approval.
(c)    Each Party’s Confidential Information shall remain the property of that
Party. Each Party shall use at least the same degree of care, but in any event
no less than a reasonable degree of care, to prevent disclosing to third parties
the Confidential Information of any other Party as it employs to avoid
unauthorized disclosure, publication or dissemination of its own information of
a similar nature.
(d)    Upon the termination of this Agreement, the Receiving Party agrees to
return all of the other Party’s Confidential Information in its possession,
custody and control. In lieu of returning such information, the Receiving Party
may, at its election, provide the Disclosing Party with a written certification
that any and all such Confidential Information has been destroyed or otherwise
rendered inaccessible, unreadable or unavailable. Notwithstanding the foregoing,
the Receiving Party may, following the termination of this Agreement, retain
copies of such Confidential Information in connection with any bona fide
internal record keeping requirement or for any legal or regulatory purpose
provided that it does so in accordance with the terms and conditions of this
Section 9.5 for the duration of such retention.
Section 9.5     Interpretation; Effect. The words “hereof”, “herein” and
“hereunder” and words of like import shall refer to this Agreement as a whole
and not to any particular provision of this Agreement. References to Articles,
Sections and Exhibits are to Articles, Sections and Exhibits of this Agreement
unless otherwise specified. All Exhibits annexed hereto or referred to herein
are hereby incorporated in and made a part of this Agreement as if set forth in
full herein. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “but not
limited to” or “without limitation”, whether or not they are in fact followed by
those words or words of like import. “Writing”, “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any agreement (including this
Agreement), contract, statute or regulation are to the agreement, contract,
statute or regulation as amended, modified, supplemented, restated or replaced
from time to time (in the case of an agreement or contract, to the extent
permitted by the terms thereof), and to any section of any statute or regulation
include any successor to the section. Headings and numbering of sections and
paragraphs in this Agreement are for convenience only and will not be construed
to define or limit any of the terms in this Agreement or affect the meaning or
interpretation of this Agreement. This Agreement is the product of negotiation
by the Parties, having the assistance of counsel and other advisers and the
Parties intend that this Agreement not be construed more strictly with regard to
one Party than with regard to any other. No provision of this Agreement is to be
construed to require, directly or indirectly, any person to take any action, or
omit to take any action, to the extent such action or omission would violate
Applicable Law (including statutory and common law), rule or regulation.
Section 9.6     Severability. In the event that any provision of this Agreement
is declared invalid, void or unenforceable, the remainder of this Agreement
shall remain in full force and effect, and


21



--------------------------------------------------------------------------------

 


such invalid, void or unenforceable provision shall be interpreted in a manner
that accomplishes, to the extent possible, the original purpose of such
provision.
Section 9.7     Applicable Law. Except to the extent preempted by United States
Federal law, this Agreement shall be governed by, and interpreted in accordance
with, the laws of the State of New York applicable to contracts made and to be
performed entirely within such State, without regard to the conflicts of law
principles thereof to the extent that such principles would apply the law of
another jurisdiction.
Section 9.8     Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the affected Party shall have the right to specific performance and
injunctive or other equitable relief of its rights under this Agreement, in
addition to any and all other rights and remedies at law or in equity, and all
such rights and remedies shall be cumulative. The other Parties shall not oppose
the granting of such relief. The Parties agree that the remedies at law for any
breach or threatened breach hereof, including monetary damages, are inadequate
compensation for any loss and that any defense in any action for specific
performance that a remedy at law would be adequate is waived. Any requirements
for the securing or posting of any bond with such remedy are hereby waived.
Section 9.9     Force Majeure. No Party shall be liable for any failure of
performance to the extent attributable to acts, events or causes (including war,
riot, rebellion, civil disturbances, flood, storm, fire and earthquake or other
acts of God or conditions or events of nature, or any act of any Governmental
Authority) beyond its control to prevent in whole or in part performance by such
Party under this Agreement.
Section 9.10     Amendment, Modification and Waiver. This Agreement may be
amended, modified or supplemented at any time by written agreement of the
Parties. Any failure of any Party to comply with any term or provision of this
Agreement may be waived by the other Parties, by an instrument in writing signed
by such Parties, but such waiver or failure to insist upon strict compliance
with such term or provision shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure to comply.
Section 9.11     Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective permitted successors and
assigns. Holdings shall not assign any of its rights or delegate any of its
obligations under this Agreement without the prior written consent of AXA Group,
except as provided in this Section 9.12. Any purported assignment in violation
of this Section 9.12 shall be null and void ab initio.
Section 9.12     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. The counterparts of this
Agreement may be executed and delivered by facsimile or other electronic imaging
means (including in pdf or tif format sent by electronic mail) by a Party to the
other Parties and the receiving Party may rely on the receipt of such document
so executed and delivered by facsimile or other electronic imaging means as if
the original had been received.


22



--------------------------------------------------------------------------------

 


[SIGNATURE PAGE FOLLOWS]




23



--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the Effective Date.
AXA EQUITABLE HOLDINGS, INC.
By:     /s/ Anders Malmström    
    Name: Anders Malmström
    Title: Senior Executive Vice President
        and Chief Financial Officer
AXA S.A.
By:     /s/ Helen Browne    
    Name: Helen Browne
    Title: Group General Counsel
AXA FINANCIAL, INC.
(solely for purposes of Section 9.3(a))




By: /s/ Anders Malmström    
    Name: Anders Malmström
    Title: Senior Executive Vice President
        and Chief Financial Officer





--------------------------------------------------------------------------------


 


Schedule 1
Licensed Trademarks


TERRITORY
MARK
NUMBER
CLASS
USA
AXA
1290037
35, 36
USA
AXA
1679597
36
USA
AXA
2118193
38
USA
a2416704a01.jpg [a2416704a01.jpg]
2416704
35,36
USA
a87759872.jpg [a87759872.jpg]
87759872
35, 36
USA
a2072157.jpg [a2072157.jpg]
2072157
36
USA
AXA ADVISORS
2546263
36
USA
a3938187.jpg [a3938187.jpg]
3938187
36, 39 , 41, 44
USA
BORN TO PROTECT
1182049 (4623063)
35, 36, 37, 38, 39, 41, 43, 44, 45
USA
REDEFINING / STANDARDS
3 759 282
36, 39, 41, 44
USA
a987075.jpg [a987075.jpg]
987075 (3763340)
35, 36
USA
Your Future, Protected
4400862
36
USA
a1276934.jpg [a1276934.jpg]
1276934
35, 36, 38, 41
USA
a1283522.jpg [a1283522.jpg]
1283522
9, 37, 38, 40, 42
USA
a987231.jpg [a987231.jpg]
987231 (3771677)
35, 36
Canada
AXA
452315
36
Canada
a433066.jpg [a433066.jpg]
433066
36





25



--------------------------------------------------------------------------------


 


Schedule 2
Licensed Domain Names


Domain Name
Domain Registration Status
Registrant or top level organisation that owns registrant
axaachievement.com
Registered
AXA US
axaachievement.org
Registered
AXA US
axa-achievement.org
Registered
AXA US
axaachievementprogram.com
Registered
AXA US
axa-achievementprogram.com
Registered
AXA US
axaachievementprogram.org
Registered
AXA US
axa-achievementprogram.org
Registered
AXA US
axaachievementscholarship.com
Registered
AXA US
axa-achievementscholarship.com
Registered
AXA US
axaachievementscholarship.org
Registered
AXA US
axa-achievementscholarship.org
Registered
AXA US
axaachievers.com
Registered
AXA US
axa-achievers.com
Registered
AXA US
axaachievers.org
Registered
AXA US
axa-achievers.org
Registered
AXA US
axaachivementscholarship.com
Registered
AXA US
axa-achivementscholarship.com
Registered
AXA US
axaachivementscholarship.org
Registered
AXA US
axa-achivementscholarship.org
Registered
AXA US
axa-advisers.biz
Registered
AXA US
axaadvisors.biz
Registered
AXA US
axa-advisors.biz
Registered
AXA US
axaadvisors.cc
Registered
AXA US
axa-advisors.cc
Registered
AXA US
axaadvisors.net
Registered
AXA US
axaadvisors.org
Registered
AXA US
axa-advisors.org
Registered
AXA US
axaadvisors.tv
Registered
AXA US



26



--------------------------------------------------------------------------------

 


axa-advisors.tv
Registered
AXA US
axaadvisors.ws
Registered
AXA US
axa-advisors.ws
Registered
AXA US
axa-coverage.com
Registered
AXA US
axadist.biz
Registered
AXA US
axa-dist.biz
Registered
AXA US
axa-dist.com
Registered
AXA US
axadist.net
Registered
AXA US
axa-dist.net
Registered
AXA US
axadist.tv
Registered
AXA US
axa-dist.tv
Registered
AXA US
axadistributor.biz
Registered
AXA US
axa-distributor.biz
Registered
AXA US
axa-distributor.com
Registered
AXA US
axadistributor.net
Registered
AXA US
axa-distributor.net
Registered
AXA US
axadistributor.tv
Registered
AXA US
axa-distributor.tv
Registered
AXA US
axadistributors.biz
Registered
AXA US
axa-distributors.biz
Registered
AXA US
axadistributors.net
Registered
AXA US
axa-distributors.net
Registered
AXA US
axadistributors.tv
Registered
AXA US
axa-distributors.tv
Registered
AXA US
axadistributorsllc.biz
Registered
AXA US
axa-distributorsllc.biz
Registered
AXA US
axadistributorsllc.com
Registered
AXA US
axa-distributorsllc.com
Registered
AXA US
axadistributorsllc.net
Registered
AXA US
axa-distributorsllc.net
Registered
AXA US
axadistributorsllc.tv
Registered
AXA US
axa-distributorsllc.tv
Registered
AXA US
axaeq.biz
Registered
AXA US
axaeq.com
Registered
AXA US
axaeq.info
Registered
AXA US
axaeq.net
Registered
AXA US
axaeq.org
Registered
AXA US
axaeq.tv
Registered
AXA US
axaeq.ws
Registered
AXA US



27



--------------------------------------------------------------------------------

 


axaeqla.biz
Registered
AXA US
axaeqla.com
Registered
AXA US
axaeqla.info
Registered
AXA US
axaeqla.net
Registered
AXA US
axaeqla.org
Registered
AXA US
axaeqla.tv
Registered
AXA US
axaeqla.ws
Registered
AXA US
axaequitable.biz
Registered
AXA US
axaequitable.cc
Registered
AXA US
axaequitable.net
Registered
AXA US
axaequitable.org
Registered
AXA US
axaequitable.tv
Registered
AXA US
axaequitable.ws
Registered
AXA US
axaeventproductioncenter.com
Registered
AXA US
axafinancial.biz
Registered
AXA US
axafinancial.net
Registered
AXA US
axa-financial.net
Registered
AXA US
axafinancial.org
Registered
AXA US
axa-financial.org
Registered
AXA US
axafinancial.tv
Registered
AXA US
axa-financial.tv
Registered
AXA US
axafinancial.ws
Registered
AXA US
axa-financial.ws
Registered
AXA US
axafinancialservices.com
Registered
AXA US
axa-financialservices.info
Registered
AXA US
axafinancialservices.net
Registered
AXA US
axa-financialservices.net
Registered
AXA US
axafinancialservices.org
Registered
AXA US
axa-financialservices.org
Registered
AXA US
axafinancialservices.tv
Registered
AXA US
axa-financialservices.tv
Registered
AXA US
axafinancialservices.ws
Registered
AXA US
axa-financialservices.ws
Registered
AXA US
axafs.biz
Registered
AXA US
axa-fs.biz
Registered
AXA US
axafs.com
Registered
AXA US
axa-fs.com
Registered
AXA US
axafs.info
Registered
AXA US
axa-fs.info
Registered
AXA US



28



--------------------------------------------------------------------------------

 


axafs.net
Registered
AXA US
axa-fs.net
Registered
AXA US
axafs.org
Registered
AXA US
axafs.tv
Registered
AXA US
axa-fs.tv
Registered
AXA US
axafs.ws
Registered
AXA US
axa-fs.ws
Registered
AXA US
axa-funds.com
Registered
AXA US
axa-funds.net
Registered
AXA US
axa-funds.org
Registered
AXA US
axaglobalrisks.biz
Registered
AXA US
axaglobalrisks.com
Registered
AXA US
axaglobalrisks.info
Registered
AXA US
axaglobalrisks.net
Registered
AXA US
axaglobalrisks.org
Registered
AXA US
axaglobalrisks.tv
Registered
AXA US
axaglobalrisks.ws
Registered
AXA US
axainsurance.biz
Registered
AXA US
axainsurance.info
Registered
AXA US
axainsurance.org
Registered
AXA US
axa-insurance.org
Registered
AXA US
axainsurance.tv
Registered
AXA US
axa-insurance.tv
Registered
AXA US
axainsurance.ws
Registered
AXA US
axa-insurance.ws
Registered
AXA US
axainvestmentmanagers.biz
Registered
AXA US
axainvestmentmanagers.tv
Registered
AXA US
axalife.biz
Registered
AXA US
axa-life.biz
Registered
AXA US
axalife.info
Registered
AXA US
axa-life.info
Registered
AXA US
axalife.org
Registered
AXA US
axa-life.org
Registered
AXA US
axalife.tv
Registered
AXA US
axa-life.tv
Registered
AXA US
axalife.ws
Registered
AXA US
axa-life.ws
Registered
AXA US
axamutualfund.cc
Registered
AXA US
axamutualfund.com
Registered
AXA US



29



--------------------------------------------------------------------------------

 


axamutualfund.net
Registered
AXA US
axamutualfund.org
Registered
AXA US
axamutualfund.tv
Registered
AXA US
axamutualfunds.biz
Registered
AXA US
axamutualfunds.cc
Registered
AXA US
axamutualfunds.com
Registered
AXA US
axa-mutualfunds.com
Registered
AXA US
axa-mutualfunds.info
Registered
AXA US
axamutualfunds.net
Registered
AXA US
axamutualfunds.org
Registered
AXA US
axamutualfunds.tv
Registered
AXA US
axanet.biz
Registered
AXA US
axanet.info
Registered
AXA US
axanet.net
Registered
AXA US
axanet.org
Registered
AXA US
axanet.tv
Registered
AXA US
axanet.ws
Registered
AXA US
axanetwork.biz
Registered
AXA US
axanetwork.cc
Registered
AXA US
axanetwork.net
Registered
AXA US
axanetwork.org
Registered
AXA US
axanetwork.tv
Registered
AXA US
axanetwork.ws
Registered
AXA US
axanorthamerica.biz
Registered
AXA US
axa-northamerica.biz
Registered
AXA US
axanorthamericainc.biz
Registered
AXA US
axaonline.biz
Registered
AXA US
axaonline.cc
Registered
AXA US
axaonline.tv
Registered
AXA US
axaonline.ws
Registered
AXA US
axaonlinebillmanager.biz
Registered
AXA US
axaonlinebills.biz
Registered
AXA US
axapremier.biz
Registered
AXA US
axa-premier.biz
Registered
AXA US
axapremierfund.biz
Registered
AXA US
axa-premierfund.biz
Registered
AXA US
axapremierfund.cc
Registered
AXA US
axa-premierfund.info
Registered
AXA US
axapremierfund.net
Registered
AXA US



30



--------------------------------------------------------------------------------

 


axa-premierfund.net
Registered
AXA US
axapremierfund.org
Registered
AXA US
axapremierfund.tv
Registered
AXA US
axa-premierfund.ws
Registered
AXA US
axapremierfunds.biz
Registered
AXA US
axa-premierfunds.biz
Registered
AXA US
axapremierfunds.cc
Registered
AXA US
axa-premier-funds.com
Registered
AXA US
axa-premierfunds.info
Registered
AXA US
axapremierfunds.net
Registered
AXA US
axa-premierfunds.net
Registered
AXA US
axa-premier-funds.net
Registered
AXA US
axapremierfunds.org
Registered
AXA US
axapremierfunds.tv
Registered
AXA US
axa-premierfunds.tv
Registered
AXA US
axapremierfunds.ws
Registered
AXA US
axa-premierfunds.ws
Registered
AXA US
axapremierinc.biz
Registered
AXA US
axa-premierinc.biz
Registered
AXA US
axapremiermutualfund.biz
Registered
AXA US
axapremiermutualfund.cc
Registered
AXA US
axapremiermutualfund.com
Registered
AXA US
axapremiermutualfund.net
Registered
AXA US
axapremiermutualfund.org
Registered
AXA US
axapremiermutualfund.tv
Registered
AXA US
axapremiermutualfund.ws
Registered
AXA US
axapremiermutualfunds.biz
Registered
AXA US
axapremiermutualfunds.cc
Registered
AXA US
axapremiermutualfunds.com
Registered
AXA US
axapremiermutualfunds.net
Registered
AXA US
axapremiermutualfunds.org
Registered
AXA US
axapremiermutualfunds.tv
Registered
AXA US
axapremiermutualfunds.ws
Registered
AXA US
axapremiumfunds.biz
Registered
AXA US
axapremiumfunds.cc
Registered
AXA US
axapremiumfunds.net
Registered
AXA US
axapremiumfunds.org
Registered
AXA US
axapremiumfunds.tv
Registered
AXA US
axapremiumfunds.ws
Registered
AXA US



31



--------------------------------------------------------------------------------

 


axaprivateclient.biz
Registered
AXA US
axa-privateclient.biz
Registered
AXA US
axarbg.biz
Registered
AXA US
axa-rbg.biz
Registered
AXA US
axarbg.com
Registered
AXA US
axa-rbg.com
Registered
AXA US
axarbg.info
Registered
AXA US
axa-rbg.info
Registered
AXA US
axarbg.net
Registered
AXA US
axa-rbg.net
Registered
AXA US
axarbg.org
Registered
AXA US
axa-rbg.org
Registered
AXA US
axarbg.tv
Registered
AXA US
axa-rbg.tv
Registered
AXA US
axa-retirementbenefitsgroup.biz
Registered
AXA US
axa-retirementbenefitsgroup.com
Registered
AXA US
axa-retirementbenefitsgroup.info
Registered
AXA US
axa-retirementbenefitsgroup.net
Registered
AXA US
axa-retirementbenefitsgroup.org
Registered
AXA US
axascholarship.com
Registered
AXA US
axascholarship.org
Registered
AXA US
axa-scholarship.org
Registered
AXA US
axashare.biz
Registered
AXA US
axa-share.biz
Registered
AXA US
axasource.biz
Registered
AXA US
axa-source.biz
Registered
AXA US
axa-us.biz
Registered
AXA US
axausa.biz
Registered
AXA US
axa-usa.biz
Registered
AXA US
axavision.biz
Registered
AXA US
axa-vision.biz
Registered
AXA US
axawholesaler.biz
Registered
AXA US
axa-wholesaler.biz
Registered
AXA US
axawholesaler.com
Registered
AXA US
axa-wholesaler.com
Registered
AXA US
axawholesaler.info
Registered
AXA US
axa-wholesaler.info
Registered
AXA US
axawholesaler.net
Registered
AXA US
axawholesaler.tv
Registered
AXA US



32



--------------------------------------------------------------------------------

 


axa-wholesaler.tv
Registered
AXA US
axawholesaler.ws
Registered
AXA US
axa-wholesaler.ws
Registered
AXA US
axf.biz
Registered
AXA US
axf.cc
Registered
AXA US
myaxaadvisor.biz
Registered
AXA US
myaxa-advisor.biz
Registered
AXA US
myaxacenter.biz
Registered
AXA US
myaxafinancial.biz
Registered
AXA US
myaxa-financial.biz
Registered
AXA US
myaxaonline.biz
Registered
AXA US
myaxaportal.biz
Registered
AXA US
my-axaportal.biz
Registered
AXA US
myaxapro.biz
Registered
AXA US
myaxaprofessional.biz
Registered
AXA US
costcomp-int.us.axa.com
Registration in Progress
AXA US
www.Caitlyn.myaxa-advisors.com
Submitted
AXA US
www.amosakinyooye.myaxa-advisors.com
Submitted
AXA US
Brian.Hartmann.myaxa-advisors.com
Submitted
AXA US
Brianna.McClain.myaxa-advisors.com
Submitted
AXA US
Christopher.Cole.myaxa-advisors.com
Submitted
AXA US
Derek.Glabecki.myaxa-advisors.com
Submitted
AXA US
Joseph.Maldonado.myaxa-advisors.com
Submitted
AXA US
Manolo.Teijelo.myaxa-advisors.com
Submitted
AXA US
axaprivatemarkets.com
Registered
AXA US
www1-openam.us.axa.com
Registration in Progress
AXA US
rig.int.us.axa.com
Draft
AXA US
axanetwork.com
Registered
AXA US
axaseattle.com
Registered
AXA US
test-epolicyoffice.axa.com
Rejected
AXA US
pl.us.axa.com
Submitted
AXA US
axacsg.com
Registered
AXA US
axa.us.com
Registered
AXA US
axa2plan.com
Registered
AXA US
axa-achievement.com
Registered
AXA US
axa-ada.com
Registered
AXA US
axaadvisors.com
Registered
AXA US
axa-advisors.com
Registered
AXA US
axabrightlife.com
Registered
AXA US



33



--------------------------------------------------------------------------------

 


axadistributors.com
Registered
AXA US
axa-distributors.com
Registered
AXA US
axadvisors.com
Registered
AXA US
axaequitable.com
Registered
AXA US
axa-equitable.com
Registered
AXA US
axafinancial.com
Registered
AXA US
axa-financial.com
Registered
AXA US
axa-foundation.com
Registered
AXA US
axaonline.com
Registered
AXA US
axascam.biz
Registered
AXA US
axascam.cc
Registered
AXA US
axascam.info
Registered
AXA US
axascam.mobi
Registered
AXA US
axascam.net
Registered
AXA US
axascam.tv
Registered
AXA US
axascam.us
Registered
AXA US
solutionsondemand-axa-equitable.com
Registered
AXA US
kevin.sullivan@axa-advisors.com
Submitted
AXA US
jeffrey.selman@axa-advisors.com
Submitted
AXA US
axa.us
Registered
AXA US
axa-equitablefunds.com
Registered
AXA US
axapremierfunds.com
Registered
AXA US
retirewithaxa.com
Registered
AXA US
axa-art.com
Registered
AXA ART
axa-artinsurance.com
Registered
AXA ART
axa-art-usa.com
Registered
AXA ART
axa-artinsurance.com
Registered
AXA ART
askaxa.com
Registered
AXA US
askaxa.net
Registered
AXA US
axa.me
Registered
AXA US
axa4u.com
Registered
AXA US
axa4u.net
Registered
AXA US
axa-broker.com
Registered
AXA US
axabrokers.biz
Registered
AXA US
axa-brokers.biz
Registered
AXA US
axabrokers.com
Registered
AXA US
axa-brokers.com
Registered
AXA US
axabrokers.info
Registered
AXA US
axa-brokers.info
Registered
AXA US



34



--------------------------------------------------------------------------------

 


axabrokers.net
Registered
AXA US
axa-brokers.net
Registered
AXA US
axa-businessrisk.com
Registered
AXA US
axachannel.biz
Registered
AXA US
axa-channel.biz
Registered
AXA US
axachannel.com
Registered
AXA US
axa-channel.com
Registered
AXA US
axa-channel.info
Registered
AXA US
axa-channel.net
Registered
AXA US
axaclientservices.biz
Registered
AXA US
axa-clientservices.biz
Registered
AXA US
axaclientservices.com
Registered
AXA US
axa-clientservices.com
Registered
AXA US
axaclientsolutions.biz
Registered
AXA US
axa-clientsolutions.biz
Registered
AXA US
axaclientsolutions.com
Registered
AXA US
axa-clientsolutions.com
Registered
AXA US
axaclientsolutions.us
Registered
AXA US
axaadvice.biz
Registered
AXA US
axaadvice.com
Registered
AXA US
axaadviser.biz
Registered
AXA US
axaadviser.com
Registered
AXA US
axaadvisers.biz
Registered
AXA US
axaadvisers.com
Registered
AXA US
axa-advisers.com
Registered
AXA US
axaadvisor.biz
Registered
AXA US
axa-advisor.biz
Registered
AXA US
axa-advisor.com
Registered
AXA US
axaadvisor.us
Registered
AXA US
axa-advisor.us
Registered
AXA US
axa-advisors.info
Registered
AXA US
axa-advisors.mobi
Registered
AXA US
axa-advisors.net
Registered
AXA US
axaadvisors.us
Registered
AXA US
axa-advisors.us
Registered
AXA US
axaadvisorscomplaints.biz
Registered
AXA US
axa-advisors-complaints.biz
Registered
AXA US
axaadvisorscomplaints.cc
Registered
AXA US
axa-advisors-complaints.cc
Registered
AXA US



35



--------------------------------------------------------------------------------

 


axaadvisorscomplaints.com
Registered
AXA US
axa-advisors-complaints.com
Registered
AXA US
axaadvisorscomplaints.info
Registered
AXA US
axa-advisors-complaints.info
Registered
AXA US
axaadvisorscomplaints.mobi
Registered
AXA US
axa-advisors-complaints.mobi
Registered
AXA US
axaadvisorscomplaints.net
Registered
AXA US
axa-advisors-complaints.net
Registered
AXA US
axaadvisorscomplaints.tv
Registered
AXA US
axa-advisors-complaints.tv
Registered
AXA US
axa-advisors-complaints.us
Registered
AXA US
axaadvisorsindiana.com
Registered
AXA US
axaadvisorsscam.biz
Registered
AXA US
axa-advisors-scam.biz
Registered
AXA US
axaadvisorsscam.cc
Registered
AXA US
axa-advisors-scam.cc
Registered
AXA US
axaadvisorsscam.com
Registered
AXA US
axa-advisors-scam.com
Registered
AXA US
axaadvisorsscam.info
Registered
AXA US
axa-advisors-scam.info
Registered
AXA US
axaadvisorsscam.mobi
Registered
AXA US
axa-advisors-scam.mobi
Registered
AXA US
axaadvisorsscam.net
Registered
AXA US
axa-advisors-scam.net
Registered
AXA US
axaadvisorsscam.tv
Registered
AXA US
axa-advisors-scam.tv
Registered
AXA US
axaadvisorsscam.us
Registered
AXA US
axa-advisors-scam.us
Registered
AXA US
axaadvisorstsa.com
Registered
AXA US
axaama.biz
Registered
AXA US
axa-ama.biz
Registered
AXA US
axaama.com
Registered
AXA US
axa-ama.com
Registered
AXA US
axaamericas.biz
Registered
AXA US
axaamericas.com
Registered
AXA US
axaamericasinc.biz
Registered
AXA US
axa-americasinc.biz
Registered
AXA US
axaamericasinc.com
Registered
AXA US
axa-americasinc.com
Registered
AXA US



36



--------------------------------------------------------------------------------

 


axa-americasincnet.biz
Registered
AXA US
axa-asset-management.biz
Registered
AXA US
axa-asset-management.com
Registered
AXA US
axa-atretirement.biz
Registered
AXA US
axa-atretirement.com
Registered
AXA US
axa-atretirement.info
Registered
AXA US
axa-atretirement.net
Registered
AXA US
axa-atretirement.us
Registered
AXA US
axabillcenter.biz
Registered
AXA US
axabillcenter.com
Registered
AXA US
axabillcenter.net
Registered
AXA US
axabillcenter.org
Registered
AXA US
axabroker.biz
Registered
AXA US
axa-broker.biz
Registered
AXA US
axabroker.com
Registered
AXA US
axacompanies.biz
Registered
AXA US
axa-companies.biz
Registered
AXA US
axacompanies.com
Registered
AXA US
axa-companies.com
Registered
AXA US
axacompaniesinc.biz
Registered
AXA US
axa-companiesinc.biz
Registered
AXA US
axacompaniesinc.com
Registered
AXA US
axa-companiesinc.com
Registered
AXA US
axacomplaints.biz
Registered
AXA US
axa-complaints.biz
Registered
AXA US
axacomplaints.cc
Registered
AXA US
axa-complaints.cc
Registered
AXA US
axacomplaints.com
Registered
AXA US
axa-complaints.com
Registered
AXA US
axacomplaints.info
Registered
AXA US
axa-complaints.info
Registered
AXA US
axacomplaints.mobi
Registered
AXA US
axa-complaints.mobi
Registered
AXA US
axacomplaints.net
Registered
AXA US
axa-complaints.net
Registered
AXA US
axacomplaints.tv
Registered
AXA US
axa-complaints.tv
Registered
AXA US
axacomplaints.us
Registered
AXA US
axa-complaints.us
Registered
AXA US



37



--------------------------------------------------------------------------------

 


axacs.com
Registered
AXA US
axa-csms.com
Registered
AXA US
axacustomercare.co.uk
Registered
AXA US
axadesportes.com
Registered
AXA US
axadist.com
Registered
AXA US
axadistributionholding.biz
Registered
AXA US
axa-distributionholding.biz
Registered
AXA US
axadistributionholding.com
Registered
AXA US
axa-distributionholding.com
Registered
AXA US
axadistributor.com
Registered
AXA US
axadistributor.us
Registered
AXA US
axa-distributor.us
Registered
AXA US
axadistributors.mobi
Registered
AXA US
axadistributors.us
Registered
AXA US
axa-distributors.us
Registered
AXA US
axadvisors.biz
Registered
AXA US
axa-epolicy.biz
Registered
AXA US
axa-epolicy.com
Registered
AXA US
axa-epolicy.net
Registered
AXA US
axa-epolicy.us
Registered
AXA US
axaequatable.com
Registered
AXA US
axaequipable.com
Registered
AXA US
axa-equipable.com
Registered
AXA US
axaequitabel.com
Registered
AXA US
axa-equitabel.com
Registered
AXA US
axaequitabl.com
Registered
AXA US
axa-equitabl.com
Registered
AXA US
axa-equitable.biz
Registered
AXA US
axa-equitable.cc
Registered
AXA US
axaequitable.info
Registered
AXA US
axa-equitable.info
Registered
AXA US
axaequitable.me
Registered
AXA US
axa-equitable.me
Registered
AXA US
axa-equitable.mobi
Registered
AXA US
axa-equitable.net
Registered
AXA US
axa-equitable.org
Registered
AXA US
axa-equitable.tv
Registered
AXA US
axaequitable.us
Registered
AXA US
axa-equitable.us
Registered
AXA US



38



--------------------------------------------------------------------------------

 


axa-equitable.ws
Registered
AXA US
axaequitablefunds.com
Registered
AXA US
axaequitablelife.biz
Registered
AXA US
axa-equitablelife.biz
Registered
AXA US
axaequitablelife.com
Registered
AXA US
axa-equitablelife.com
Registered
AXA US
axaequitablelife.info
Registered
AXA US
axa-equitablelife.info
Registered
AXA US
axaequitablelife.net
Registered
AXA US
axa-equitablelife.net
Registered
AXA US
axaequitablelife.org
Registered
AXA US
axa-equitablelife.org
Registered
AXA US
axaequitablelifeinsurance.biz
Registered
AXA US
axa-equitablelifeinsurance.biz
Registered
AXA US
axaequitablelifeinsurance.com
Registered
AXA US
axaequitablelifeinsurance.info
Registered
AXA US
axa-equitablelifeinsurance.info
Registered
AXA US
axaequitablelifeinsurance.net
Registered
AXA US
axa-equitablelifeinsurance.net
Registered
AXA US
axaequitablelifeinsurance.org
Registered
AXA US
axa-equitablelifeinsurance.org
Registered
AXA US
axaequitablelifeinsurancecompany.biz
Registered
AXA US
axa-equitablelifeinsurancecompany.biz
Registered
AXA US
axaequitablelifeinsurancecompany.com
Registered
AXA US
axa-equitablelifeinsurancecompany.com
Registered
AXA US
axaequitablelifeinsurancecompany.info
Registered
AXA US
axa-equitablelifeinsurancecompany.info
Registered
AXA US
axaequitablelifeinsurancecompany.net
Registered
AXA US
axa-equitablelifeinsurancecompany.net
Registered
AXA US
axaequitablelifeinsurancecompany.org
Registered
AXA US
axa-equitablelifeinsurancecompany.org
Registered
AXA US
axa-equitablepassiton.com
Registered
AXA US
axaequitablevideo.com
Registered
AXA US
axa-equitablevio.com
Registered
AXA US
axaequitale.com
Registered
AXA US
axa-equitale.com
Registered
AXA US
axaequitbale.com
Registered
AXA US
axa-equitbale.com
Registered
AXA US
axaequitble.com
Registered
AXA US



39



--------------------------------------------------------------------------------

 


axaequitible.com
Registered
AXA US
axa-equitible.com
Registered
AXA US
axa-equittable.com
Registered
AXA US
axaequtable.com
Registered
AXA US
axaequtiable.com
Registered
AXA US
axa-equtiable.com
Registered
AXA US
axaeway.com
Registered
AXA US
axa-eway.com
Registered
AXA US
axafinance.com
Registered
AXA US
axa-finance.com
Registered
AXA US
axafinance.net
Registered
AXA US
axa-finance.net
Registered
AXA US
axafinance.org
Registered
AXA US
axa-finance.org
Registered
AXA US
axa-financial.biz
Registered
AXA US
axafinancial.info
Registered
AXA US
axa-financial.info
Registered
AXA US
axafinancial.us
Registered
AXA US
axa-financial.us
Registered
AXA US
axafinancialcompanies.biz
Registered
AXA US
axa-financialcompanies.biz
Registered
AXA US
axafinancialcompanies.com
Registered
AXA US
axa-financialcompanies.com
Registered
AXA US
axafinancialconsultant.biz
Registered
AXA US
axafinancialconsultant.com
Registered
AXA US
axafinancialconsultant.info
Registered
AXA US
axafinancialconsultant.net
Registered
AXA US
axafinancialconsultant.us
Registered
AXA US
axafinancialcorp.com
Registered
AXA US
axafinancialinc.biz
Registered
AXA US
axa-financialinc.biz
Registered
AXA US
axa-financialinc.com
Registered
AXA US
axafinancialpro.biz
Registered
AXA US
axafinancialpro.com
Registered
AXA US
axafinancialpro.net
Registered
AXA US
axafinancialpro.org
Registered
AXA US
axafinancialprofessional.biz
Registered
AXA US
axafinancialprofessional.info
Registered
AXA US
axafinancialprofessional.net
Registered
AXA US



40



--------------------------------------------------------------------------------

 


axafinancialprofessional.us
Registered
AXA US
axafinancialservices.biz
Registered
AXA US
axa-financialservices.biz
Registered
AXA US
axa-financialservices.com
Registered
AXA US
axafinancialstrategies.biz
Registered
AXA US
axafinancialstrategies.com
Registered
AXA US
axa-foundation.biz
Registered
AXA US
axa-fs.org
Registered
AXA US
axafund.biz
Registered
AXA US
axa-fund.biz
Registered
AXA US
axafund.com
Registered
AXA US
axa-fund.com
Registered
AXA US
axafund.info
Registered
AXA US
axa-fund.info
Registered
AXA US
axafund.tv
Registered
AXA US
axa-fund.tv
Registered
AXA US
axafund.ws
Registered
AXA US
axa-fund.ws
Registered
AXA US
axafunds.biz
Registered
AXA US
axa-funds.biz
Registered
AXA US
axa-funds.info
Registered
AXA US
axafunds.tv
Registered
AXA US
axa-funds.tv
Registered
AXA US
axafunds.ws
Registered
AXA US
axa-funds.ws
Registered
AXA US
axagallery.biz
Registered
AXA US
axa-gallery.biz
Registered
AXA US
axagallery.com
Registered
AXA US
axa-gallery.com
Registered
AXA US
axagallery.org
Registered
AXA US
axa-gallery.org
Registered
AXA US
axa-global.com
Registered
AXA US
axaglobal.net
Registered
AXA US
axa-global.net
Registered
AXA US
axaglobalrisks.us
Registered
AXA US
axagorilla.com
Registered
AXA US
axagsag.com
Registered
AXA US
axa-gsag.com
Registered
AXA US
axaholding.biz
Registered
AXA US



41



--------------------------------------------------------------------------------

 


axa-holding.biz
Registered
AXA US
axaholding.com
Registered
AXA US
axa-holding.com
Registered
AXA US
axaholdinginc.biz
Registered
AXA US
axa-holdinginc.biz
Registered
AXA US
axaholdinginc.com
Registered
AXA US
axa-holdinginc.com
Registered
AXA US
axaholdings.biz
Registered
AXA US
axa-holdings.biz
Registered
AXA US
axaholdings.com
Registered
AXA US
axa-holdings.com
Registered
AXA US
axa-icoe.biz
Registered
AXA US
axa-icoe.com
Registered
AXA US
axainc.biz
Registered
AXA US
axa-inc.biz
Registered
AXA US
axainc.com
Registered
AXA US
axa-inc.com
Registered
AXA US
axaincomefund.com
Registered
AXA US
axainvestmentmanagers.org
Registered
AXA US
axainvestmentmanagers.us
Registered
AXA US
axainvestmentmanagers.ws
Registered
AXA US
axakingland.com
Registered
AXA US
axalaunch.com
Registered
AXA US
axa-life.com
Registered
AXA US
axalifeinsurance.us
Registered
AXA US
axamanagement.biz
Registered
AXA US
axa-management.biz
Registered
AXA US
axamanagement.com
Registered
AXA US
axa-management.com
Registered
AXA US
axamanagementinc.biz
Registered
AXA US
axa-managementinc.biz
Registered
AXA US
axamanagementinc.com
Registered
AXA US
axa-managementinc.com
Registered
AXA US
axamutualfund.biz
Registered
AXA US
axa-mutualfund.biz
Registered
AXA US
axa-mutualfund.com
Registered
AXA US
axa-mutualfund.info
Registered
AXA US
axanet.us
Registered
AXA US
axa-network.biz
Registered
AXA US



42



--------------------------------------------------------------------------------

 


axa-network.com
Registered
AXA US
axa-network.us
Registered
AXA US
axanorthamerica.com
Registered
AXA US
axa-northamerica.com
Registered
AXA US
axanorthamericainc.com
Registered
AXA US
axa-northamericainc.com
Registered
AXA US
axaonline.info
Registered
AXA US
axaonline.mobi
Registered
AXA US
axaonline.org
Registered
AXA US
axaonline.us
Registered
AXA US
axaonlinebillmanager.com
Registered
AXA US
axaonlinebillmanager.net
Registered
AXA US
axaonlinebillmanager.org
Registered
AXA US
axaonlinebills.com
Registered
AXA US
axaonlinebills.net
Registered
AXA US
axaonlinebills.org
Registered
AXA US
axapartner.com
Registered
AXA US
axa-partner.com
Registered
AXA US
axapartner.net
Registered
AXA US
axa-partner.net
Registered
AXA US
axapartners.com
Registered
AXA US
axa-partners.com
Registered
AXA US
axapartners.net
Registered
AXA US
axa-partners.net
Registered
AXA US
axapremier.com
Registered
AXA US
axa-premier.com
Registered
AXA US
axapremierfund.us
Registered
AXA US
axa-premierfund.us
Registered
AXA US
axapremierfunds.us
Registered
AXA US
axa-premierfunds.us
Registered
AXA US
axapremierinc.com
Registered
AXA US
axa-premierinc.com
Registered
AXA US
axapremiumfunds.com
Registered
AXA US
axaprivateclient.com
Registered
AXA US
axa-privateclient.com
Registered
AXA US
axaprivatemarket.com
Registered
AXA US
axa-privatemarket.com
Registered
AXA US
axa-privatemarkets.com
Registered
AXA US
axaquitable.com
Registered
AXA US



43



--------------------------------------------------------------------------------

 


axaretire.biz
Registered
AXA US
axa-retire.biz
Registered
AXA US
axaretire.com
Registered
AXA US
axa-retire.com
Registered
AXA US
axaretire.info
Registered
AXA US
axa-retire.info
Registered
AXA US
axaretire.net
Registered
AXA US
axa-retire.net
Registered
AXA US
axaretire.us
Registered
AXA US
axa-retire.us
Registered
AXA US
axaretirement.biz
Registered
AXA US
axa-retirement.biz
Registered
AXA US
axaretirement.com
Registered
AXA US
axa-retirement.com
Registered
AXA US
axaretirement.info
Registered
AXA US
axa-retirement.info
Registered
AXA US
axaretirement.net
Registered
AXA US
axa-retirement.net
Registered
AXA US
axaretirement.us
Registered
AXA US
axa-retirement.us
Registered
AXA US
axaretirementbenefits.biz
Registered
AXA US
axa-retirementbenefits.biz
Registered
AXA US
axaretirementbenefits.com
Registered
AXA US
axa-retirementbenefits.com
Registered
AXA US
axaretirementbenefits.net
Registered
AXA US
axa-retirementbenefits.net
Registered
AXA US
axa-scam.biz
Registered
AXA US
axa-scam.cc
Registered
AXA US
axa-scam.info
Registered
AXA US
axa-scam.mobi
Registered
AXA US
axa-scam.net
Registered
AXA US
axa-scam.tv
Registered
AXA US
axa-scam.us
Registered
AXA US
axa-scholarships.com
Registered
AXA US
axa-scholarships.info
Registered
AXA US
axa-scholarships.org
Registered
AXA US
axashare.com
Registered
AXA US
axa-share.com
Registered
AXA US
axasource.com
Registered
AXA US



44



--------------------------------------------------------------------------------

 


axa-source.com
Registered
AXA US
axaspirit.com
Registered
AXA US
axasport.biz
Registered
AXA US
axa-sport.biz
Registered
AXA US
axasport.com
Registered
AXA US
axa-sport.com
Registered
AXA US
axasport.net
Registered
AXA US
axa-sport.net
Registered
AXA US
axasport.org
Registered
AXA US
axa-sport.org
Registered
AXA US
axasport.us
Registered
AXA US
axa-sport.us
Registered
AXA US
axasports.biz
Registered
AXA US
axa-sports.biz
Registered
AXA US
axa-sports.com
Registered
AXA US
axasports.net
Registered
AXA US
axa-sports.net
Registered
AXA US
axasports.org
Registered
AXA US
axa-sports.org
Registered
AXA US
axasports.us
Registered
AXA US
axa-sports.us
Registered
AXA US
axasportsfinancial.biz
Registered
AXA US
axasportsfinancial.info
Registered
AXA US
axasportsfinancial.net
Registered
AXA US
axasportsfinancial.us
Registered
AXA US
axasportsusa.biz
Registered
AXA US
axa-sportsusa.biz
Registered
AXA US
axasportsusa.com
Registered
AXA US
axa-sportsusa.com
Registered
AXA US
axasportsusa.net
Registered
AXA US
axa-sportsusa.net
Registered
AXA US
axasportsusa.org
Registered
AXA US
axa-sportsusa.org
Registered
AXA US
axasportsusa.us
Registered
AXA US
axa-sportsusa.us
Registered
AXA US
axa-sterlinggroup.biz
Registered
AXA US
axa-sterlinggroup.com
Registered
AXA US
axa-sterlinggroup.info
Registered
AXA US
axa-sterlinggroup.net
Registered
AXA US



45



--------------------------------------------------------------------------------

 


axa-sterlinggroup.org
Registered
AXA US
axaus.com
Registered
AXA US
axa-us.com
Registered
AXA US
axausa.com
Registered
AXA US
axa-usa.com
Registered
AXA US
axavision.com
Registered
AXA US
axa-vision.com
Registered
AXA US
axeequitable.com
Registered
AXA US
axequitable.com
Registered
AXA US
ax-equitable.com
Registered
AXA US
axf.com
Registered
AXA US
axf.net
Registered
AXA US
axf.org
Registered
AXA US
desportesaxa.com
Registered
AXA US
donotclickreply2axa.com
Registered
AXA US
eforms4axa.com
Registered
AXA US
eforms4axaequitable.com
Registered
AXA US
ewayaxa.com
Registered
AXA US
axabroker.us
Registered
AXA US
axa-broker.us
Registered
AXA US
axabrokers.us
Registered
AXA US
axachannel.us
Registered
AXA US
axa-channel.us
Registered
AXA US
axaclientservices.us
Registered
AXA US
axa-clientservices.us
Registered
AXA US
grantthortonadvisors.com
Registered
AXA US
axa-clientsolutions.us
Registered
AXA US
axaadvice.us
Registered
AXA US
axaadviser.us
Registered
AXA US
axaadvisers.us
Registered
AXA US
axa-advisers.us
Registered
AXA US
axaama.us
Registered
AXA US
axa-ama.us
Registered
AXA US
axaamericas.us
Registered
AXA US
axaamericasinc.us
Registered
AXA US
axa-americasinc.us
Registered
AXA US
axa-americasincnet.us
Registered
AXA US
axa-asset-management.us
Registered
AXA US
axabillcenter.us
Registered
AXA US



46



--------------------------------------------------------------------------------

 


axacompanies.us
Registered
AXA US
axa-companies.us
Registered
AXA US
axacompaniesinc.us
Registered
AXA US
axa-companiesinc.us
Registered
AXA US
axacs.us
Registered
AXA US
axa-cs.us
Registered
AXA US
axadist.us
Registered
AXA US
axa-dist.us
Registered
AXA US
axadistributionholding.us
Registered
AXA US
axa-distributionholding.us
Registered
AXA US
axadistributorsllc.us
Registered
AXA US
axa-distributorsllc.us
Registered
AXA US
axadvisors.us
Registered
AXA US
axa-edelivery.com
Registered
AXA US
axaenterprise.com
Registered
AXA US
axa-enterprise.com
Registered
AXA US
axaeq.us
Registered
AXA US
axaeqla.us
Registered
AXA US
axa-equitableguides.com
Registered
AXA US
axaequitablelife.us
Registered
AXA US
axa-equitablelife.us
Registered
AXA US
axa-equitablelifeinsurance.com
Registered
AXA US
axaequitablelifeinsurance.us
Registered
AXA US
axa-equitablelifeinsurance.us
Registered
AXA US
axaequitablelifeinsurancecompany.us
Registered
AXA US
axa-equitablelifeinsurancecompany.us
Registered
AXA US
thesourceusaxa.com
Registered
AXA US
axafinancialcompanies.us
Registered
AXA US
axa-financialcompanies.us
Registered
AXA US
axafinancialinc.com
Registered
AXA US
axafinancialinc.us
Registered
AXA US
axa-financialinc.us
Registered
AXA US
axafinancialpro.us
Registered
AXA US
axafinancialservices.us
Registered
AXA US
axa-financialservices.us
Registered
AXA US
axafinancialstrategies.us
Registered
AXA US
axa-foundation.us
Registered
AXA US
axafund.us
Registered
AXA US
axa-fund.us
Registered
AXA US



47



--------------------------------------------------------------------------------

 


axafunds.us
Registered
AXA US
axa-funds.us
Registered
AXA US
axagallery.us
Registered
AXA US
axa-gallery.us
Registered
AXA US
axaholding.us
Registered
AXA US
axa-holding.us
Registered
AXA US
axaholdinginc.us
Registered
AXA US
axa-holdinginc.us
Registered
AXA US
axaholdings.us
Registered
AXA US
axa-holdings.us
Registered
AXA US
axa-icoe.us
Registered
AXA US
axainc.us
Registered
AXA US
axa-inc.us
Registered
AXA US
axainsurance.us
Registered
AXA US
axa-insurance.us
Registered
AXA US
axalife.us
Registered
AXA US
axa-life.us
Registered
AXA US
axa-management.us
Registered
AXA US
axamanagementinc.us
Registered
AXA US
axa-managementinc.us
Registered
AXA US
axamutualfund.us
Registered
AXA US
axa-mutualfund.us
Registered
AXA US
axamutualfunds.us
Registered
AXA US
axa-mutualfunds.us
Registered
AXA US
myaxaadvisor.com
Registered
AXA US
myaxa-advisor.com
Registered
AXA US
axanetwork.us
Registered
AXA US
axanorthamerica.us
Registered
AXA US
axa-northamerica.us
Registered
AXA US
myaxacenter.com
Registered
AXA US
myaxacenter.net
Registered
AXA US
myaxacenter.org
Registered
AXA US
axanorthamericainc.us
Registered
AXA US
myaxadvisor.com
Registered
AXA US
axaonlinebillmanager.us
Registered
AXA US
axaonlinebills.us
Registered
AXA US
myaxafinancial.com
Registered
AXA US
myaxa-financial.com
Registered
AXA US
axapremier.us
Registered
AXA US



48



--------------------------------------------------------------------------------

 


axa-premier.us
Registered
AXA US
axapremierfund.com
Registered
AXA US
myaxaonline.com
Registered
AXA US
myaxaonline.net
Registered
AXA US
myaxaonline.org
Registered
AXA US
axa-premierfund.com
Registered
AXA US
axa-premierfund.tv
Registered
AXA US
axa-premierfunds.com
Registered
AXA US
myaxaportal.com
Registered
AXA US
my-axaportal.com
Registered
AXA US
myaxaportal.net
Registered
AXA US
my-axaportal.net
Registered
AXA US
myaxaportal.org
Registered
AXA US
my-axaportal.org
Registered
AXA US
axa-premier-funds.org
Registered
AXA US
axapremierinc.us
Registered
AXA US
axa-premierinc.us
Registered
AXA US
myaxapro.com
Registered
AXA US
myaxapro.net
Registered
AXA US
myaxapro.org
Registered
AXA US
axapremiermutualfund.us
Registered
AXA US
axapremiermutualfunds.us
Registered
AXA US
myaxaprofessional.com
Registered
AXA US
myaxaprofessional.net
Registered
AXA US
myaxaprofessional.org
Registered
AXA US
axapremiumfunds.us
Registered
AXA US
axaprivateclient.us
Registered
AXA US
axa-privateclient.us
Registered
AXA US
axarbg.us
Registered
AXA US
axa-rbg.us
Registered
AXA US
axaretirementbenefits.us
Registered
AXA US
axa-retirementbenefits.us
Registered
AXA US
axa-retirementbenefitsgroup.us
Registered
AXA US
axa-scholarship.com
Registered
AXA US
axashare.us
Registered
AXA US
axa-share.us
Registered
AXA US
axasource.us
Registered
AXA US
axa-source.us
Registered
AXA US
axasportsfinancial.com
Registered
AXA US



49



--------------------------------------------------------------------------------

 


axa-us.us
Registered
AXA US
axausa.us
Registered
AXA US
axa-usa.us
Registered
AXA US
axavision.us
Registered
AXA US
axa-vision.us
Registered
AXA US
axawholesaler.us
Registered
AXA US
axa-wholesaler.us
Registered
AXA US
axf.us
Registered
AXA US
retirewithaxa.us
Registered
AXA US
solutionsondemand-axa-equitable.net
Registered
AXA US
solutionsondemand-axa-equitable.org
Registered
AXA US
solutionsondemand-axa-equitable.us
Registered
AXA US
thesourceusaxa.biz
Registered
AXA US
thesourceusaxa.info
Registered
AXA US
thesourceusaxa.net
Registered
AXA US
thesourceusaxa.us
Registered
AXA US
xa-equitable.com
Registered
AXA US
axa-epolicy.com
Registered
AXA US
axa.insurance
Registered
AXA US
preferences.us.axa.com
Registration in Progress
AXA US
myaxaadvisor.us
Registered
AXA US
myaxa-advisor.us
Registered
AXA US
myaxacenter.us
Registered
AXA US
myaxafinancial.us
Registered
AXA US
myaxa-financial.us
Registered
AXA US
myaxaonline.us
Registered
AXA US
myaxaportal.us
Registered
AXA US
my-axaportal.us
Registered
AXA US
myaxapro.us
Registered
AXA US
Andrew.Sternke.myaxa-advisors.com
Submitted
AXA US
myaxaprofessional.us
Registered
AXA US
David.England.myaxa-advisors.com
Submitted
AXA US
071317.all.axa.domains
Submitted
AXA US
intswft1.us.axa.com
Registration in Progress
AXA US
swft1.us.axa.com
Registration in Progress
AXA US
swft1.us.axa.com
Registration in Progress
AXA US
swft1.axa-equitable.com
Registration in Progress
AXA US
swft1.axaonline.com
Registration in Progress
AXA US
axaequitableholdings.com
Registration in Progress
AXA US



50



--------------------------------------------------------------------------------

 


axaequitableholdings.biz
Registration in Progress
AXA US
axaequitableholdings.info
Registration in Progress
AXA US
axaequitableholdings.net
Registration in Progress
AXA US
axaequitableholdings.org
Registration in Progress
AXA US
axaequitableholdings.us
Registration in Progress
AXA US
axa-equitableholdings.com
Registration in Progress
AXA US
axa-equitableholdings.biz
Registration in Progress
AXA US
axa-equitableholdings.info
Registration in Progress
AXA US
axa-equitableholdings.net
Registration in Progress
AXA US
axa-equitableholdings.org
Registration in Progress
AXA US
axa-equitableholdings.us
Registration in Progress
AXA US
swft1.axa-advisors.com
Registration in Progress
AXA US
notification.us.axa.com
Submitted
AXA US

Schedule 3
Redirected Domain Names
Domain Name
Domain Registration Status
Please select the top level of the organisation where this domain will be
registered
axaachievement.com
Registered
AXA US
axaachievement.org
Registered
AXA US
axa-achievement.org
Registered
AXA US
axaachievementprogram.com
Registered
AXA US
axa-achievementprogram.com
Registered
AXA US
axaachievementprogram.org
Registered
AXA US
axa-achievementprogram.org
Registered
AXA US
axaachievementscholarship.com
Registered
AXA US
axa-achievementscholarship.com
Registered
AXA US
axaachievementscholarship.org
Registered
AXA US
axa-achievementscholarship.org
Registered
AXA US
axaachievers.com
Registered
AXA US
axa-achievers.com
Registered
AXA US
axaachievers.org
Registered
AXA US
axa-achievers.org
Registered
AXA US
axaachivementscholarship.com
Registered
AXA US
axa-achivementscholarship.com
Registered
AXA US



51



--------------------------------------------------------------------------------

 


axaachivementscholarship.org
Registered
AXA US
axa-achivementscholarship.org
Registered
AXA US
axa-advisers.biz
Registered
AXA US
axaadvisors.biz
Registered
AXA US
axa-advisors.biz
Registered
AXA US
axaadvisors.cc
Registered
AXA US
axa-advisors.cc
Registered
AXA US
axaadvisors.net
Registered
AXA US
axaadvisors.org
Registered
AXA US
axa-advisors.org
Registered
AXA US
axaadvisors.tv
Registered
AXA US
axa-advisors.tv
Registered
AXA US
axaadvisors.ws
Registered
AXA US
axa-advisors.ws
Registered
AXA US
axa-coverage.com
Registered
AXA US
axadist.biz
Registered
AXA US
axa-dist.biz
Registered
AXA US
axa-dist.com
Registered
AXA US
axadist.net
Registered
AXA US
axa-dist.net
Registered
AXA US
axadist.tv
Registered
AXA US
axa-dist.tv
Registered
AXA US
axadistributor.biz
Registered
AXA US
axa-distributor.biz
Registered
AXA US
axa-distributor.com
Registered
AXA US
axadistributor.net
Registered
AXA US
axa-distributor.net
Registered
AXA US
axadistributor.tv
Registered
AXA US
axa-distributor.tv
Registered
AXA US
axadistributors.biz
Registered
AXA US
axa-distributors.biz
Registered
AXA US
axadistributors.net
Registered
AXA US
axa-distributors.net
Registered
AXA US
axadistributors.tv
Registered
AXA US
axa-distributors.tv
Registered
AXA US
axadistributorsllc.biz
Registered
AXA US
axa-distributorsllc.biz
Registered
AXA US
axadistributorsllc.com
Registered
AXA US
axa-distributorsllc.com
Registered
AXA US
axadistributorsllc.net
Registered
AXA US
axa-distributorsllc.net
Registered
AXA US



52



--------------------------------------------------------------------------------

 


axadistributorsllc.tv
Registered
AXA US
axa-distributorsllc.tv
Registered
AXA US
axaeq.biz
Registered
AXA US
axaeq.com
Registered
AXA US
axaeq.info
Registered
AXA US
axaeq.net
Registered
AXA US
axaeq.org
Registered
AXA US
axaeq.tv
Registered
AXA US
axaeq.ws
Registered
AXA US
axaeqla.biz
Registered
AXA US
axaeqla.com
Registered
AXA US
axaeqla.info
Registered
AXA US
axaeqla.net
Registered
AXA US
axaeqla.org
Registered
AXA US
axaeqla.tv
Registered
AXA US
axaeqla.ws
Registered
AXA US
axaequitable.biz
Registered
AXA US
axaequitable.cc
Registered
AXA US
axaequitable.net
Registered
AXA US
axaequitable.org
Registered
AXA US
axaequitable.tv
Registered
AXA US
axaequitable.ws
Registered
AXA US
axaeventproductioncenter.com
Registered
AXA US
axafinancial.biz
Registered
AXA US
axafinancial.net
Registered
AXA US
axa-financial.net
Registered
AXA US
axafinancial.org
Registered
AXA US
axa-financial.org
Registered
AXA US
axafinancial.tv
Registered
AXA US
axa-financial.tv
Registered
AXA US
axafinancial.ws
Registered
AXA US
axa-financial.ws
Registered
AXA US
axafinancialservices.com
Registered
AXA US
axa-financialservices.info
Registered
AXA US
axafinancialservices.net
Registered
AXA US
axa-financialservices.net
Registered
AXA US
axafinancialservices.org
Registered
AXA US
axa-financialservices.org
Registered
AXA US
axafinancialservices.tv
Registered
AXA US
axa-financialservices.tv
Registered
AXA US
axafinancialservices.ws
Registered
AXA US



53



--------------------------------------------------------------------------------

 


axa-financialservices.ws
Registered
AXA US
axafs.biz
Registered
AXA US
axa-fs.biz
Registered
AXA US
axafs.com
Registered
AXA US
axa-fs.com
Registered
AXA US
axafs.info
Registered
AXA US
axa-fs.info
Registered
AXA US
axafs.net
Registered
AXA US
axa-fs.net
Registered
AXA US
axafs.org
Registered
AXA US
axafs.tv
Registered
AXA US
axa-fs.tv
Registered
AXA US
axafs.ws
Registered
AXA US
axa-fs.ws
Registered
AXA US
axa-funds.com
Registered
AXA US
axa-funds.net
Registered
AXA US
axa-funds.org
Registered
AXA US
axaglobalrisks.biz
Registered
AXA US
axaglobalrisks.com
Registered
AXA US
axaglobalrisks.info
Registered
AXA US
axaglobalrisks.net
Registered
AXA US
axaglobalrisks.org
Registered
AXA US
axaglobalrisks.tv
Registered
AXA US
axaglobalrisks.ws
Registered
AXA US
axainsurance.biz
Registered
AXA US
axainsurance.info
Registered
AXA US
axainsurance.org
Registered
AXA US
axa-insurance.org
Registered
AXA US
axainsurance.tv
Registered
AXA US
axa-insurance.tv
Registered
AXA US
axainsurance.ws
Registered
AXA US
axa-insurance.ws
Registered
AXA US
axainvestmentmanagers.biz
Registered
AXA US
axainvestmentmanagers.tv
Registered
AXA US
axalife.biz
Registered
AXA US
axa-life.biz
Registered
AXA US
axalife.info
Registered
AXA US
axa-life.info
Registered
AXA US
axalife.org
Registered
AXA US
axa-life.org
Registered
AXA US
axalife.tv
Registered
AXA US



54



--------------------------------------------------------------------------------

 


axa-life.tv
Registered
AXA US
axalife.ws
Registered
AXA US
axa-life.ws
Registered
AXA US
axamutualfund.cc
Registered
AXA US
axamutualfund.com
Registered
AXA US
axamutualfund.net
Registered
AXA US
axamutualfund.org
Registered
AXA US
axamutualfund.tv
Registered
AXA US
axamutualfunds.biz
Registered
AXA US
axamutualfunds.cc
Registered
AXA US
axamutualfunds.com
Registered
AXA US
axa-mutualfunds.com
Registered
AXA US
axa-mutualfunds.info
Registered
AXA US
axamutualfunds.net
Registered
AXA US
axamutualfunds.org
Registered
AXA US
axamutualfunds.tv
Registered
AXA US
axanet.biz
Registered
AXA US
axanet.info
Registered
AXA US
axanet.net
Registered
AXA US
axanet.org
Registered
AXA US
axanet.tv
Registered
AXA US
axanet.ws
Registered
AXA US
axanetwork.biz
Registered
AXA US
axanetwork.cc
Registered
AXA US
axanetwork.net
Registered
AXA US
axanetwork.org
Registered
AXA US
axanetwork.tv
Registered
AXA US
axanetwork.ws
Registered
AXA US
axanorthamerica.biz
Registered
AXA US
axa-northamerica.biz
Registered
AXA US
axanorthamericainc.biz
Registered
AXA US
axaonline.biz
Registered
AXA US
axaonline.cc
Registered
AXA US
axaonline.tv
Registered
AXA US
axaonline.ws
Registered
AXA US
axaonlinebillmanager.biz
Registered
AXA US
axaonlinebills.biz
Registered
AXA US
axapremier.biz
Registered
AXA US
axa-premier.biz
Registered
AXA US
axapremierfund.biz
Registered
AXA US
axa-premierfund.biz
Registered
AXA US



55



--------------------------------------------------------------------------------

 


axapremierfund.cc
Registered
AXA US
axa-premierfund.info
Registered
AXA US
axapremierfund.net
Registered
AXA US
axa-premierfund.net
Registered
AXA US
axapremierfund.org
Registered
AXA US
axapremierfund.tv
Registered
AXA US
axa-premierfund.ws
Registered
AXA US
axapremierfunds.biz
Registered
AXA US
axa-premierfunds.biz
Registered
AXA US
axapremierfunds.cc
Registered
AXA US
axa-premier-funds.com
Registered
AXA US
axa-premierfunds.info
Registered
AXA US
axapremierfunds.net
Registered
AXA US
axa-premierfunds.net
Registered
AXA US
axa-premier-funds.net
Registered
AXA US
axapremierfunds.org
Registered
AXA US
axapremierfunds.tv
Registered
AXA US
axa-premierfunds.tv
Registered
AXA US
axapremierfunds.ws
Registered
AXA US
axa-premierfunds.ws
Registered
AXA US
axapremierinc.biz
Registered
AXA US
axa-premierinc.biz
Registered
AXA US
axapremiermutualfund.biz
Registered
AXA US
axapremiermutualfund.cc
Registered
AXA US
axapremiermutualfund.com
Registered
AXA US
axapremiermutualfund.net
Registered
AXA US
axapremiermutualfund.org
Registered
AXA US
axapremiermutualfund.tv
Registered
AXA US
axapremiermutualfund.ws
Registered
AXA US
axapremiermutualfunds.biz
Registered
AXA US
axapremiermutualfunds.cc
Registered
AXA US
axapremiermutualfunds.com
Registered
AXA US
axapremiermutualfunds.net
Registered
AXA US
axapremiermutualfunds.org
Registered
AXA US
axapremiermutualfunds.tv
Registered
AXA US
axapremiermutualfunds.ws
Registered
AXA US
axapremiumfunds.biz
Registered
AXA US
axapremiumfunds.cc
Registered
AXA US
axapremiumfunds.net
Registered
AXA US
axapremiumfunds.org
Registered
AXA US
axapremiumfunds.tv
Registered
AXA US



56



--------------------------------------------------------------------------------

 


axapremiumfunds.ws
Registered
AXA US
axaprivateclient.biz
Registered
AXA US
axa-privateclient.biz
Registered
AXA US
axarbg.biz
Registered
AXA US
axa-rbg.biz
Registered
AXA US
axarbg.com
Registered
AXA US
axa-rbg.com
Registered
AXA US
axarbg.info
Registered
AXA US
axa-rbg.info
Registered
AXA US
axarbg.net
Registered
AXA US
axa-rbg.net
Registered
AXA US
axarbg.org
Registered
AXA US
axa-rbg.org
Registered
AXA US
axarbg.tv
Registered
AXA US
axa-rbg.tv
Registered
AXA US
axa-retirementbenefitsgroup.biz
Registered
AXA US
axa-retirementbenefitsgroup.com
Registered
AXA US
axa-retirementbenefitsgroup.info
Registered
AXA US
axa-retirementbenefitsgroup.net
Registered
AXA US
axa-retirementbenefitsgroup.org
Registered
AXA US
axascholarship.com
Registered
AXA US
axascholarship.org
Registered
AXA US
axa-scholarship.org
Registered
AXA US
axashare.biz
Registered
AXA US
axa-share.biz
Registered
AXA US
axasource.biz
Registered
AXA US
axa-source.biz
Registered
AXA US
axa-us.biz
Registered
AXA US
axausa.biz
Registered
AXA US
axa-usa.biz
Registered
AXA US
axavision.biz
Registered
AXA US
axa-vision.biz
Registered
AXA US
axawholesaler.biz
Registered
AXA US
axa-wholesaler.biz
Registered
AXA US
axawholesaler.com
Registered
AXA US
axa-wholesaler.com
Registered
AXA US
axawholesaler.info
Registered
AXA US
axa-wholesaler.info
Registered
AXA US
axawholesaler.net
Registered
AXA US
axawholesaler.tv
Registered
AXA US
axa-wholesaler.tv
Registered
AXA US



57



--------------------------------------------------------------------------------

 


axawholesaler.ws
Registered
AXA US
axa-wholesaler.ws
Registered
AXA US
axf.biz
Registered
AXA US
axf.cc
Registered
AXA US
myaxaadvisor.biz
Registered
AXA US
myaxa-advisor.biz
Registered
AXA US
myaxacenter.biz
Registered
AXA US
myaxafinancial.biz
Registered
AXA US
myaxa-financial.biz
Registered
AXA US
myaxaonline.biz
Registered
AXA US
myaxaportal.biz
Registered
AXA US
my-axaportal.biz
Registered
AXA US
myaxapro.biz
Registered
AXA US
myaxaprofessional.biz
Registered
AXA US
costcomp-int.us.axa.com
Registration in Progress
AXA US
www.Caitlyn.myaxa-advisors.com
Submitted
AXA US
www.amosakinyooye.myaxa-advisors.com
Submitted
AXA US
Brian.Hartmann.myaxa-advisors.com
Submitted
AXA US
Brianna.McClain.myaxa-advisors.com
Submitted
AXA US
Christopher.Cole.myaxa-advisors.com
Submitted
AXA US
Derek.Glabecki.myaxa-advisors.com
Submitted
AXA US
Joseph.Maldonado.myaxa-advisors.com
Submitted
AXA US
Manolo.Teijelo.myaxa-advisors.com
Submitted
AXA US
axaprivatemarkets.com
Registered
AXA US
www1-openam.us.axa.com
Registration in Progress
AXA US
rig.int.us.axa.com
Draft
AXA US
axanetwork.com
Registered
AXA US
axaseattle.com
Registered
AXA US
test-epolicyoffice.axa.com
Rejected
AXA US
pl.us.axa.com
Submitted
AXA US
axacsg.com
Registered
AXA US
axa.us.com
Registered
AXA US
axa2plan.com
Registered
AXA US
axa-achievement.com
Registered
AXA US
axa-ada.com
Registered
AXA US
axaadvisors.com
Registered
AXA US
axa-advisors.com
Registered
AXA US
axabrightlife.com
Registered
AXA US
axadistributors.com
Registered
AXA US
axa-distributors.com
Registered
AXA US
axadvisors.com
Registered
AXA US



58



--------------------------------------------------------------------------------

 


axaequitable.com
Registered
AXA US
axa-equitable.com
Registered
AXA US
axafinancial.com
Registered
AXA US
axa-financial.com
Registered
AXA US
axa-foundation.com
Registered
AXA US
axaonline.com
Registered
AXA US
axascam.biz
Registered
AXA US
axascam.cc
Registered
AXA US
axascam.info
Registered
AXA US
axascam.mobi
Registered
AXA US
axascam.net
Registered
AXA US
axascam.tv
Registered
AXA US
axascam.us
Registered
AXA US
solutionsondemand-axa-equitable.com
Registered
AXA US
kevin.sullivan@axa-advisors.com
Submitted
AXA US
jeffrey.selman@axa-advisors.com
Submitted
AXA US
axa.us
Registered
AXA US
axa-equitablefunds.com
Registered
AXA US
axapremierfunds.com
Registered
AXA US
retirewithaxa.com
Registered
AXA US









59

